               Case 8:19-cv-01351-JVS-DFM Document 35-1 Filed 09/16/19 Page 1 of 56 Page ID
                                                #:1189


              1      COOLEY LLP
                     MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
              2      WHITTY SOMVICHIAN (194463) (wsomvichian@cooley.com)
                     JOSEPH D. MORNIN (307766) (jmornin@cooley.com)
              3      101 California Street, 5th Floor
                     San Francisco, CA 94111-5800
              4      Telephone: (415) 693-2000
                     Facsimile: (415) 693-2222
              5
                     Attorneys for Defendants
              6
                     SONY CORPORATION OF AMERICA,
              7      SONY PICTURES IMAGEWORKS INC.,
                     and LARRY GRITZ
              8
                                           UNITED STATES DISTRICT COURT
              9
                                         CENTRAL DISTRICT OF CALIFORNIA
           10
           11
                     LOUIS A. COFFELT, JR.,             Case No. 8:19-cv-01351-JVS-DFM
           12
                                   Plaintiff,             DECLARATION OF WHITTY
           13                                             SOMVICHIAN IN SUPPORT OF
                          v.                              DEFENDANTS SONY CORPORATION
           14                                             OF AMERICA, SONY PICTURES
                     ANDREW ANAGNOST, PASCAL W.           IMAGEWORKS INC., AND LARRY
           15        DI FRONZO, AUTODESK, INC.,           GRITZ’S MOTION TO DISMISS
                     SONY PICTURES IMAGEWORKS             PLAINTIFF LOUIS A. COFFELT,
           16        INC., SONY CORPORATION OF            JR.’S COMPLAINT
                     AMERICA, and LARRY GRITZ,
           17                                             Date: October 21, 2019
                                   Defendants.            Time: 1:30 p.m.
           18                                             Courtroom: Santa Ana, 10C
           19                                             Hon. James V. Selna______
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                                           SOMVICHIAN DECLARATION
  COOLEY LLP
ATTO RNEY S AT LAW                                                           8:19-CV-01351-JVS-DFM
 SAN FRA NCI S CO
               Case 8:19-cv-01351-JVS-DFM Document 35-1 Filed 09/16/19 Page 2 of 56 Page ID
                                                #:1190


              1            I, Whitty Somvichian, declare:
              2            1.     I am a partner with the law firm of Cooley LLP, and counsel for
              3      Defendants Sony Corporation of America, Sony Pictures Imageworks Inc., and Larry
              4      Gritz (together, “Sony”) in the above-captioned matter. I submit this declaration based
              5      on personal knowledge and following reasonable investigation. If called upon as a
              6      witness, I could competently testify to the truth of each statement herein.
              7            2.     Per Section J of the Court’s Initial Order Following Filing of Complaint
              8      Assigned to Judge Selna (ECF No. 7 at 6), attached as Exhibit A is Plaintiff Louis A.
              9      Coffelt, Jr.’s Complaint filed in this action on July 10, 2019. Sony challenges this
           10        pleading in its Motion to Dismiss.
           11              3.     Concurrently filed with Sony’s Motion to Dismiss is Sony’s Request for
           12        Judicial Notice (“RJN”). True and correct copies of Exhibits 1–4 referred to below
           13        are attached to Sony’s RJN.
           14              4.     Attached to Sony’s RJN as Exhibit 1 is a true and correct copy of U.S.
           15        Patent No. 5,481,723, titled “System and method for controlling execution of nested
           16        loops in parallel in a computer including multiple processors, and compiler for
           17        generating code therefore,” issued on January 2, 1996.
           18              5.     Attached to Sony’s RJN as Exhibit 2 is a true and correct copy of U.S.
           19        Patent No. 6,148,439, titled “Nested loop data prefetching using inner loop splitting
           20        and next outer loop referencing,” issued on November 14, 2000.
           21              6.     Attached to Sony’s RJN as Exhibit 3 is a true and correct copy of U.S.
           22        Patent No. 6,493,701, titled “Database system with methodology providing faster N-
           23        ary nested loop joins,” issued on December 10, 2002.
           24              7.     Attached to Sony’s RJN as Exhibit 4 is a true and correct copy of U.S.
           25        Patent No. 7,882,100, titled “Database system with methodology for generating bushy
           26        nested loop join trees,” issued on February 1, 2011.
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW                                             1                      SOMVICHIAN DECLARATION
 SAN FRA NCI S CO
                                                                                        8:19-CV-01351-JVS-DFM
               Case 8:19-cv-01351-JVS-DFM Document 35-1 Filed 09/16/19 Page 3 of 56 Page ID
                                                #:1191


             1             I declare under penalty of perjury under the laws of the United States that the
             2       foregoing is true and correct.
             3             Executed at San Francisco, California, this 16th day of September, 2019.
             4
                     Dated: September 16, 2019              COOLEY LLP
             5
             6
                                                            /s/ Whitty Somvichian
             7                                              Whitty Somvichian (194463)
             8                                              Attorneys for Defendants
             9                                              SONY CORPORATION OF AMERICA,
                                                            SONY PICTURES IMAGEWORKS INC.,
          10                                                and LARRY GRITZ
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                                                     SOMVICHIAN DECLARATION
  COOLEY LLP
ATTO RNEY S AT LAW
                                                               2                      8:19-CV-01351-JVS-DFM
 SAN FRA NCI S CO
Case 8:19-cv-01351-JVS-DFM Document 35-1 Filed 09/16/19 Page 4 of 56 Page ID
                                 #:1192




                          Exhibit A




                                  Exhibit A
                                   Page 3
         Case
         Case 8:19-cv-01351-JVS-DFM
              8:19-cv-01351-JVS-DFM Document
                                    Document 135-1
                                                Filed
                                                    Filed
                                                      07/10/19
                                                          09/16/19
                                                                 Page
                                                                    Page
                                                                      1 of552
                                                                            of 56
                                                                                Page
                                                                                   Page
                                                                                     ID #:1
                                                                                         ID
                                          #:1193

         Louis A. Coffelt, Jr.
                                                                                          ~                           ~Sf~
                                                                                                                        ~Z
         General Delivery                                                                                     ~-
                                                                                                            ~,.
                                                                                                             ~,a:'   t„
         email: Louis.Coffelt@gmail.com                                                                              ~r
                                                                                                                     ~r
                                                                                                                 ~
                                                                                                                 y   ~`'~

         6771. Warner Avenue                                                                               f'~,'.,   3 "'"



                                                                                                         ~~~ ~:F
                                                                                                         ~~          o
                                                                                                                     _
         Huntington Beach, CA 92647                                                                      t/t-'i

                                                                                                         ~~
         Phone:(657)456-3112                                                                               ~'~,    .,
         Pro Se                                                                                                    ^~
                                                                                                               _., N
                                         UNITED STATES DISTRICT COURT

                                            for the Central District of California

         Louis A. Coffelt, Jr.,
                                                      ~) ~
                                                            ~      ~        19       ~ ~ ~j~ ~
                                                                                              ~
                                                                                                         „ jAl:~

                                                                                                            t~
                                                                                                            ~~ - FMx
                   plaintiff,                                                                             `~.'

                    -v-                                )

         Andrew Anagnost, defendant,                   )

         Pascal W. Di Fronzo, defendant,               )

         Autodesk, Inc., defendant,                     )

         Sony Pictures Imageworks, defendant,           )

         Sony Corporation of America, defendant,)

         Larry Gritz, defendant.                       )




~l                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT

                                                                         JURY TRIAL DEMAND



.....r                                                  JURISDICTION

                  1. This Court has subject matter jurisdiction pursuant to 17 U.S.C. §§ 101, et. seq., and 28

         U.S.C. §§ 1331 and 1338(a) any Act of Congress relating to patents, copyrights, and trademarks.

                  2. This Court has personal jurisdiction over defendants based on the allegation that defendants

  ~' ` committed and continue to commit acts ofinfringement in violation of 17 U.S.C. §§ 101, et. seq., and


                                     Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                            Exhibit A
                                                             Page 4
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 135-1
                                       Filed
                                           Filed
                                             07/10/19
                                                 09/16/19
                                                        Page
                                                           Page
                                                             2 of652
                                                                   of 56
                                                                       Page
                                                                          Page
                                                                            ID #:2
                                                                                ID
                                 #:1194

17 U.S.C. § 501(a). Furthermore, based on the allegation that defendants places infringing

products into the stream of commerce, and defendants has the knowledge or understanding

that such products are sold in the State of California, including this Central District of California.

Based on information and belief, defendants has substantial revenue from the sale of infringing

products within this District, expect their actions to have consequences in this District, and derive

substantial revenue from the infringing products through interstate and international commerce.

                                                       VENUE

        3. Venue is proper within this District under 28 U.S.C. § 1391(b),(c) based on the allegation

that defendants, transacts business in this District, and offers for sale in this District products

which infringe Plaintiffs copyrights. Furthermore, venue is proper in this District based on the fact

that Plaintiff resides in this District, and Plaintiff incurred injuries in this District. Pursuant to Local

Rule 3-2(c), Intellectual Property Actions are assigned on a district-wide basis.

                                                     PARTIES

       4. Plaintiffs name is Louis A. Coffelt, Jr. (Coffelt). Coffelt has a mailing address of

Louis A. Coffelt, Jr., General Delivery, 6771 Warner Avenue, Huntington Beach, CA 92647

        5. A first defendant is Andrew Anagnost(Anagnost), as an individual, having a business

address of 111 McInnis Parkway, San Rafael, CA 94903.

       6. A second defendant is Pascal W. Di Fronzo(Di Fronzo), as an individual, having a

business address of 111 McInnis Parkway, San Rafael, CA 94903.

       7. A third defendant is Autodesk, Inc.(Autodesk), having a business address of 111 McInnis

Parkway, San Rafael, CA 94903.

       8. A fourth defendant is Sony Pictures Imageworks(Imageworks), having a business address

of9050 W. Washington Blvd, Culver City, CA 90232

       9. A fifth defendant is Sony Corporation of America(Sony), having a business address of

25 Madison Avenue, New York City, New York, 10010-3685.

        10. A sixth defendant is Larry Gritz (Gritz), as an individual, having a business address of

9050 W. Washington Blvd, Culver City, CA 90232.




                             Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                    Exhibit A
                                                     Page 5
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 135-1
                                       Filed
                                           Filed
                                             07/10/19
                                                 09/16/19
                                                        Page
                                                           Page
                                                             3 of752
                                                                   of 56
                                                                       Page
                                                                          Page
                                                                            ID #:3
                                                                                ID
                                 #:1195

                                              TABLE OF EXHIBITS



EXHIBIT 100             Certificate of Registration, Coffelt's Gradient Work TXu 002049564

EXHIBIT 101             Coffelt's Gradient Work source code

EXHIBIT 102             Gmail to Carl Bass on April 29, 201.7, Re: Access

EXHIBIT 103             Gmail to Carl Bass on June 15, 2017, Re: Access

EXHIBIT 104             OSL copy of Coffelt's Gradient Work arrangement and source code

EXHIBIT 105             Autodesk publication Re: OSL

                        https://autodesk.github.io/standard-surface/

EXHIBIT 106             Imageworks publication Re: defendant Larry Gritz

                        https://github.com/lgritz

EXHIBIT 107            Imageworks publication Re: OSL source code development

https://github.com/Autodesk standard-surface blob/master/reference/standard surface.osl

EXHIBIT 108             Autodesk publication Re: OSL

https://knowledge.autodesk.com/support/3ds-ma~learn-explore/caas/CloudHelp/cloudhelp/2020/EN

U/3DSMax-Lighting-Shading/files/GUID-CB9141FG2D52-4EDA-8F78-2351AB53B31B-htm.html

--------------------------------------------------------------------------------------------------------------------------

                                                  INTRODUCTION

         11. Plaintiff, Louis A. Coffelt, Jr. (Coffelt) is an author of pioneering U.S. registered

copyrighted computer programs. In the years 2010 through 2019, Coffelt created 26 U.S. registered

copyrighted computer programs. Coffelt also recently filed for U.S. copyright for 7 additional

new creative computer programs.

         12. Coffelt previously filed a complaint for copyright infringement in U.S. district court

against Autodesk, Inc. A final order in the previous case was filed on November 13, 2018.

         13. The present complaint is based on allegations that after November 13, 2018, defendants

have executed acts of copyright infringement. Res Judicata is not applicable to this complaint because

it is based on facts which occurred after November 13, 2018.

         14. In April, 2017, defendants obtained access to Coffelt's copyrighted computer programs.


                                Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                       Exhibit A
                                                        Page 6
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 135-1
                                       Filed
                                           Filed
                                             07/10/19
                                                 09/16/19
                                                        Page
                                                           Page
                                                             4 of852
                                                                   of 56
                                                                       Page
                                                                          Page
                                                                            ID #:4
                                                                                ID
                                 #:1196

In April, 2017, Coffelt sent a copy of Coffelt's computer programs to Autodesk executive Carl Bass

by email Coffelt also sent a copy of Coffelt's computer programs to Carl Bass by U.S. mail. An

objective was to notify Autodesk to cease and desist from the alleged copyright infringement. In June,

2017, defendants obtained access to Coffelt's copyrighted computer programs. In June, 2017, Coffelt

sent a copy of Coffelt's computer programs to Autodesk executive Carl Bass by email.

        15. There are 2 Autodesk executives as defendants in this action, each as an individual,

Andrew Anagnost, Pascal W. Di Fronzo (Executives).

       16. The Executives obtained access to Coffelt's copyrighted computer programs through

Autodesk, Inc.(Autodesk) executive Carl Bass (Carl Bass). The Executives and Carl Bass each are

executives for Autodesk, having a business address of 111 McInnis Parkway, San Rafael, CA 94903.

       17. The Executives have a business relationship with defendant Imageworks. Autodesk has a

business relationship with defendant Imagewarks. Imageworks obtained access to Coffelt's

copyrighted computer programs through Autodesk, Carl Bass, or the Executives.

       18. Defendants Imageworks and Gritz make a computer program having a title Open Source

Shading Language (OSL). On about June 6, 201.9, Coffelt discovered that Imageworks and Gritz

copied Coffelt's arrangement of copyrighted computer program in their OSL program. After

November 13, 2018,Imageworks and Gritz copied Coffelt's copyrighted source code. After

November 13, 2018,Imageworks and Gritz are committing acts of copyright infringement of

Coffelt's copyrighted works.

       19. After November 13, 2018, the Executives have both vicarious and contributory liability

in copyright infringement of Coffelt's creative works.

       20. Imageworks is a subsidiary of defendant, Sony. After service of this complaint to Sony,

Sony has contributory liability in the copyright infringement of Coffelt's creative works.

       21. Coffelt is presently attempting to obtain contracts with Pixar in regard to Coffelt's

copyrighted works.




                           Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                  Exhibit A
                                                   Page 7
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 135-1
                                       Filed
                                           Filed
                                             07/10/19
                                                 09/16/19
                                                        Page
                                                           Page
                                                             5 of952
                                                                   of 56
                                                                       Page
                                                                          Page
                                                                            ID #:5
                                                                                ID
                                 #:1197

                                       STATEMENT OF FACTS

                                     Coffelt's Copyrighted Works

       22. Coffelt's work title "CAD Reflective Intensity" Registration No. TXu 002049564

registration date: December 13, 2016(Gradient Work)See EXHIBIT 100, 101.

       23. During the years 2010 through present, Coffelt created 33 copyrighted computer

programs in the field of computer aided design. These 33 Coffelt's computer programs comprise

more than about 50,000 lines of source code. 26 of these Coffelt's computer programs have U.S.

copyright registration. 7 ofthese Coffelt's computer programs have U.S. application for copyright

registration.

                                                   ACCESS

       24. On April, 29, 2017, Autodesk obtained access to Coffelt's Gradient Work by email to Carl

Bass. See EXHIBIT 102. Autodesk also obtained access to Coffelt's Gradient Work on

April 29, 2017 by U.S. mail. Coffelt mailed a copy of Coffelt's Gradient Work to Aurodesk Executive

Carl Bass.

       25. On June 15, 2017, Autodesk obtained access to Coffelt's Gradient Work by email to Carl

Bass. See EXHIBIT 103.

       26. On April, 29, 2017, Imageworks obtained access to Coffelt's Gradient Work by email to

Carl Bass. See EXHIBIT 102. Imageworks has a business relationship with Autodesk.

See EXHIBIT 105.

       27. On June 15, 2017,Imagewarks obtained access to Coffelt's Gradient Work by email to

Carl Bass. See EXHIBIT 103. Imageworks has a business relationship with Autodesk.

                         IMAGEWORKS DIRECT INFRINGEMENT

       28. Defendants Imageworks and Gritz make a product Open Source Shading Language (OSL).

See EXHIBIT 106. OSL is a computer program for shading of visual elements of a digital image.

       29. OSL is Not a staple article or commodity of commerce suitable for substantial

noninfringing use. Autodesk publications and Imageworks publications are replete with evidence that

the sole purpose of OSL is a shader function. OSL is not stand alone software. e.g. OSL does not




                          Coffelt -v- Anagnost et. al. complaint for copyright infringement         ~~
                                                 Exhibit A
                                                  Page 8                                            ' J
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 35-1
                                    1 Filed
                                         Filed
                                            07/10/19
                                               09/16/19Page
                                                         Page
                                                            6 of1052of 56
                                                                       Page
                                                                          Page
                                                                            ID #:6
                                                                                ID
                                  #:1198

create the structure of a graphic object. OSL only creates the shading ofthe graphic object. OSL must

be used with other computer aided design(CAD)software.

       30. A computer program is a specialized technical art. An ability to understand a computer

program requires either college education, or sufficient experience in programming.

       For example:

A.)    00022        while(i < 11){                                           B.)      00022     while(i < 11)

      00023                                                                           00023     {



       In the foregoing Example A , a brace("{")is arranged on line 00022.

       In the foregoing Example B ,the brace("{")is arranged on line 00023.

       Example A has a different visual appearance relative to Example B. For this reason,

a person may incorrectly conclude that Example A is not similar to Example B. However, the c++

source code in Example A is identical to the c++source code in Example B.

       31. ("though plaintiff's expert submitted a report finding designs in question to be

               substantially similar and defendant's expert reached the opposite conclusion, "their

               ultimate conclusions are not particularly helpful because the experts

               have no reliable method of making the legal determination of substantial similarity").

               See Oravec v Sunny Isles Luxury Ventures, L.C., 469 F. Supp. 2d 1148, 1169

           (S.D. Fla. 2006), aff'd 527 F.3d 1218 (11th Cir. 2008)

       32. For these reasons in the foregoing paragraphs 30, 31, not exhaustive, similarities between

Coffelt's source code and OSL source code must be decided by a jury.

       33. On about June 6, 2019, Coffelt discovered that defendants, Imageworks and Gritz copied

Coffelt's arrangement of Coffelt's Gradient Work in their OSL program. Furthermore, that after

November 13, 2018,Imageworks and Gritz are making copies of Coffelt's Gradient Work. After

November 13, 2018,Imageworks and Gritz are committing acts of copyright infringement of

Coffelt's Gradient Work.

       34. Coffelt's Gradient Work arrangement comprises 2 sets of nested loops. The first nested

loop comprises a loop nested within a loop. The second nested loop comprises a loop nested within a


                            Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                   Exhibit A
                                                    Page 9
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 35-1
                                    1 Filed
                                         Filed
                                            07/10/19
                                               09/16/19Page
                                                         Page
                                                            7 of1152of 56
                                                                       Page
                                                                          Page
                                                                            ID #:7
                                                                                ID
                                  #:1199

loop. Coffelt's Gradient Work source code in arranged within these 2 sets of nested loops. OSL

copied Coffelt's arrangement of these 2 sets of nested loops. See EXHIBIT 104.

       35. OSL source code arrangement in EXHIBIT 104 has a different visual appearance to

Coffelt's Gradient Work arrangement. However, for the reasons in the foregoing paragraphs 30

through 34, and based on Coffelt's extensivel0 years of experience in computer programming, OSL

source code arrangement is identical to Coffelt's Gradient Work source code arrangement. See

EXHIBIT 104.

       36. After November 13, 2018, defendant, Larry Gritz(Gritz) made copies of Coffelt's

Gradient Work. See EXHIBIT 107. The Imageworks document in EXHIBIT 107 alleges publication

in the month of May 2019. The OSL source code in EXHIBIT 107 is statically linked to the OSL

source code in EXHIBIT 104. Therefore, making source code changes in EXHIBIT 107 inherently

makes changes to OSL source code in EXHIBIT 104. For these reasons, After November 13,

2018,Imageworks and Gritz are making unauthorized derivative works based on Coffelt's

Gradient Work.

       37. For the reasons in the foregoing paragraphs 30, 31, and based on Coffelt's extensive

10 years of experience in computer programming, OSL source code is identical to Coffelt's

Gradient Work source code. After November 13, 2018,Imageworks and Gritz copied Coffelt's

Gradient Work source code. These similarities in source code must be decided by a jury.

                                   CONTRIBUTORY INFRINGEMENT

       38. Autodesk provided a copy of Coffelt's Gradient Work TXu 002049564 to defendant

Imageworks or Gritz. Autodesk has a business relationship with Imageworks or Gritz.

See EXHIBIT 105, 108.

       39. Autodesk makes computer software products including, not limited to: AutoCad, Fusion

360, Maya,InfraWorks, AutoCAD Civil 3D, Revit, Inventor, Beast (Products). Autodesk adapted

their Products to distribute OSL. See EXHIBIT 108.

       40. The Executives directed the act of adapting Autodesk's Products to cause distribution of

the infringing OSL.




                           Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                  Exhibit A
                                                  Page 10                                             r
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 35-1
                                    1 Filed
                                         Filed
                                            07/10/19
                                               09/16/19Page
                                                         Page
                                                            8 of1252of 56
                                                                       Page
                                                                          Page
                                                                            ID #:8
                                                                                ID
                                  #:1200

       41. For the reasons in the foregoing paragraphs 24 through 40, the Executives materially

contribute to the infringement of Coffelt's copyrighted Gradient Work, registration No.

TXu002049564.

       42. One who knowingly induces, causes, or materially contributes to copyright

infringement, by another but who has not committed or participated in the infringing acts

himself may be held liable as a contributory infringer if he or she had knowledge, or reason

to know, of the infringement. See Metro-Goldwyn-Mayer Studios Inc. v Grokster, Ltd.

545 U.S. 913 (2005); Sony Corp. v Universal City Studios, Inc. 464 U.S. 417(1984).

       43. For the reasons in the foregoing paragraphs 24 through 42, the Executives are

committing acts of contributory infringement of Coffelt's Gradient Work, registration No.

TXu002049564.

       44. Imageworks is a subsidiary of defendant Sony. Sony created the subsidiary Imageworks.

After service of this complaint to Sony, for the reasons in the foregoing paragraphs 24 through 42,

 Sony materially contributes to the infringement of Coffelt's copyrighted Gradient Work, registration

No. TXu002049564.

       45. After service ofthis complaint to Sony, for the reasons in the foregoing paragraphs 24

       through 44, Sony has reason to know of the infringement of Coffelt's copyrighted Gradient

Work, registration No. TXu002049564.

                                        VICARIOUS LIABILITY

       46. Autodesk is the sole owner of all rights title and interest in their Products. Autodesk has

the right and ability to remove source code from their Products, which cause distribution of OSL.

Autodesk has both the right an ability to stop their Products from causing any infringing

activity. Therefore, Autodesk has the right and ability to supervise the infringing activity identified in

the foregoing paragraphs 24 through 42. The Executives direct all acts of Autodesk. Therefore, the

Executives have the right and ability to supervise the infringing activity identified in the foregoing

paragraphs 24 through 42.

       47. Autodesk offers a license for their product Maya on the public Internet for about $1470.00.




                            Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                   Exhibit A
                                                   Page 11
Case
Case 8:19-cv-01351-JVS-DFM
     8:19-cv-01351-JVS-DFM Document
                           Document 35-1
                                    1 Filed
                                         Filed
                                            07/10/19
                                               09/16/19Page
                                                         Page
                                                            9 of1352of 56
                                                                       Page
                                                                          Page
                                                                            ID #:9
                                                                                ID
                                  #:1201

Autodesk received financial benefit from the license of their Products. For this reason, and the

reasons in paragraphs 24 through 42, the Executives receive a direct benefit from the infringing

activity identified in the foregoing paragraphs 24 through 42.

        48. When the right and ability to supervise coalesce with an obvious and direct

financial interest in the exploitation of copyrighted materials. The purposes of copyright

law may be best effectuated by the imposition of liability upon the beneficiary of that exploitation.

See Shapiro, Bernstein & Co. v H.L. Green Co. 316 F.2d 304, 307(2d Cir. 1963).

        49. For the reasons in the foregoing paragraphs 24 through 48, Autodesk has vicarious

liability directed to Coffelt's Gradient Work, registration No. TXu002049564.

        50. For the reasons in the foregoing paragraphs 24 through 48, the Executives have vicarious

liability directed to Coffelt's Gradient Work,registration No. TXu002049564.

                                            FIRST CAUSE OF ACTION

                                 (Copyright Infringement —17 U.S.C. §501)

        51. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

1 through 50, inclusive.

        52. Plaintiff Coffelt is the author and sole owner of all rights title and interest ofthe claimed

works which defendant Imageworks copied through various products including without limitation,

Open Source Shading Language.

        53. For each of the claimed works in this matter, Plaintiff holds a copyright registration

certificate from the United States Copyright Office.

       54. After November 13, 2018, without authorization, defendant Imagewarks copied the

following plaintiff owned and copyrighted claimed work "CAD Reflective Intensity" registration No.

TXu002049564.

       55. After November 13, 2018, through their conduct averred herein, Imageworks have

infringed plaintiffs' copyright pursuant to 17 U.S.C. §501.

       56. Imageworks acts ofinfringement are willful, intentional and purposeful, in disregard of

and with indifference to plaintiff's rights.

       57. As a direct and proximate result of said infringement by Imagewarks, plaintiff is entitled


                            Coffelt -v- Anagnost et. al. complaint for copyright infringement               G~
                                                   Exhibit A
                                                   Page 12
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              10 of1452of 56
                                                                          Page
                                                                             Page
                                                                               ID #:10
                                                                                   ID
                                    #:1202

 to statutory damages of at least $ 30,000,000.00, to be proven at trial.

         58. Plaintiff is also entitled to Imageworks profits attributable to the infringement, pursuant to

 17 U.S.C. § 504(b), including an accounting of such profits.

         59. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

 17 U.S.C. § 505 and otherwise according to law.

         60. As a direct and proximate result ofthe foregoing acts and conduct, plaintiff has sustained

 and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

 adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

 and restrained by this Court, Imageworks will continue to infringe plaintiff's rights in the infringed

 works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

 Imageworks continuing infringing conduct.

                                           SECOND CAUSE OF ACTION

                                   (Copyright Infringement —17 U.S.C. §501)

        61. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

 1 through 60, inclusive.

        62. Plaintiff Coffelt is the author and sole owner of all rights title and interest of the claimed

 works which defendant Gritz copied through various products including without limitation, Open

 Source Shading Language.

        63. For each ofthe claimed works in this matter, Plaintiff holds a copyright registration

 certificate from the United States Copyright Office.

        64. After November 13, 2018, without authorization, defendant Gritz copied the following

 plaintiff owned and copyrighted claimed work "CAD Reflective Intensity" registration No.

 TXu002049564.

        65. After November 13, 2018, through his conduct averred herein, Gritz have infringed

 plaintiffs' copyright pursuant to 17 U.S.C. §501.

        66. Gritz acts of infringement are willful, intentional and purposeful, in disregard of

 and with indifference to plaintiff's rights.

        67. As a direct and proximate result of said infringement by Gritz, plaintiff is entitled


                              Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                     Exhibit A
                                                     Page 13
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              11 of1552of 56
                                                                          Page
                                                                             Page
                                                                               ID #:11
                                                                                   ID
                                    #:1203

 to statutory damages of at least $ 8,000,000.00, to be proven at trial.

         68. Plaintiff is also entitled to Gritz profits attributable to the infringement, pursuant to

 17 U.S.C. § 504(b), including an accounting of such profits.

         69. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

 17 U.S.C. § 505 and otherwise according to law.

         70. As a direct and proximate result of the foregoing acts and conduct, plaintiff has sustained

 and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

 adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

 and restrained by this Court, Gritz will continue to infringe plaintiff's rights in the infringed

 works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

 Gritz continuing infringing conduct.

                                             THIRD CAUSE OF ACTION

                                   (Copyright Infringement —17 U.S.C. §501)

         71. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

 1 through 70, inclusive.

         72. Plaintiff Coffelt is the author and sole owner of all rights title and interest of the claimed

 works which defendant Imageworks made unauthorized derivative works based on Coffelt's

 Gradient Work through various products including without limitation, Open Source Shading

 Language.

         73. For each ofthe claimed works in this matter, Plaintiff holds a copyright registration

 certificate from the United States Copyright Office.

        74. After November 13, 2018, without authorization, defendant Imageworks made

 unauthorized derivative works based on the following plaintiff owned and copyrighted claimed work

 "CAD Reflective Intensity" registration No. TXu002049564.

        75. After November 13, 2018, through their conduct averred herein, Imageworks have

 infringed plaintiffs' copyright pursuant to 17 U.S.C. §501.

        76. Imageworks acts of infringement are willful, intentional and purposeful, in disregard of

 and with indifference to plaintiff's rights.


                              Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                     Exhibit A
                                                     Page 14
                                                                                                              ~~
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              12 of1652of 56
                                                                          Page
                                                                             Page
                                                                               ID #:12
                                                                                   ID
                                    #:1204

        77. As a direct and proximate result of said infringement by Imageworks, plaintiff is entitled

 to statutory damages of at least $ 8,000,000.00, to be proven at trial.

        78. Plaintiff is also entitled to Imageworks profits attributable to the infringement, pursuant to

 17 U.S.C. § 504(b), including an accounting of such profits.

        79. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

 17 U.S.C. § 505 and otherwise according to law.

        80. As a direct and proximate result ofthe foregoing acts and conduct, plaintiff has sustained

 and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

 adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

 and restrained by this Court, Imageworks will continue to infringe plaintiff's rights in the infringed

 works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

 Imageworks continuing infringing conduct.

                                           FOURTH CAUSE OF ACTION

                         (Copyright Infringement — Contributory Infringement)

        81. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

 1 through 80, inclusive.

        82. Plaintiff Coffelt is the author and sole owner of all rights title and interest of the claimed

 works which are infringed by Open Source Shading Language.

        83. For each of the claimed works in this matter, Plaintiff holds a copyright registration

 certificate from the United States Copyright Office.

        84. After November 13, 2018, without authorization, defendants Anagnost and Di Fronzo

 materially contribute to the acts of infringement of Imageworks or Gritz.

        85. After November 13, 2018, defendants Anagnost and Di Fronzo materially contribute to

 copyright infringement ofthe following plaintiff owned and copyrighted claimed work "CAD

 Reflective Intensity" registration No. TXu002049564.

        86. After November 13, 2018, through their conduct averred herein, Anagnost and Di Fronzo

 have infringed plaintiffs' copyright by contributory infringement.




                             Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                    Exhibit A
                                                                                                             l
                                                    Page 15
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              13 of1752of 56
                                                                          Page
                                                                             Page
                                                                               ID #:13
                                                                                   ID
                                    #:1205

         87. Anagnost and Di Fronzo acts of infringement are willful, intentional and purposeful, in

 disregard of and with indifference to plaintiff's rights.

         88. As a direct and proximate result of said infringement by Anagnost and Di Fronzo, plaintiff

 is entitled to statutory damages of at least $ 22,000,000.00, to be proven at trial.

         89. Plaintiff is also entitled to Anagnost and Di Fronzo profits attributable to the infringement,

 pursuant to 17 U.S.C. § 504(b), including an accounting of such profits.

         90. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

 l 7 U.S.C. § 505 and otherwise according to law.

         9L As a direct and proximate result of the foregoing acts and conduct, plaintiff has sustained

 and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

 adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

 and restrained by this Court, Anagnost and Di Fronzo will continue to infringe plaintiff's rights in

  the infringed works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain

  and enjoin Anagnost and Di Fronzo continuing infringing conduct.

                                        FIFTH CAUSE OF ACTION

                            (Copyright Infringement —Vicarious Liability)

         92. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

 1 through 91, inclusive.

         93. Plaintiff Coffelt is the author and sole owner of all rights title and interest ofthe claimed

 works which are infringed by Open Source Shading Language.

         94. For each of the claimed works in this matter, Plaintiff holds a copyright registration

 certificate from the United States Copyright Office.

         95. After November 13, 2018, defendants Autodesk, Anagnost, and Di Fronzo have a right

 and ability to supervise the acts of infringement ofthe following plaintiff owned and copyrighted

 claimed work "CAD Reflective Intensity" registration No. TXu002049564.

         96. After November 13, 2018, defendants Autodesk, Anagnost, and Di Fronzo have direct

 financial interest in the exploitation ofthe following plaintiff owned and copyrighted claimed work

 "CAD Reflective Intensity" registration No. TXu002049564.


                              Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                     Exhibit A
                                                     Page 16
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              14 of1852of 56
                                                                          Page
                                                                             Page
                                                                               ID #:14
                                                                                   ID
                                    #:1206

        97. After November 13, 2018, through their conduct averred herein, Autodesk, Anagnost, and

 Di Fronzo have infringed plaintiffs' copyright by vicarious liability.

        98. Autodesk, Anagnost, and Di Fronzo acts of infringement are willful, intentional and

 purposeful, in disregard of and with indifference to plaintiff's rights.

        99. As a direct and proximate result of said infringement by Autodesk, Anagnost and Di

 Fronzo, plaintiff is entitled to statutory damages of at least $ 33,000,000.00, to be proven at trial.

         100. Plaintiff is also entitled to Autodesk, Anagnost, and Di Fronzo profits attributable to the

 infringement, pursuant to 17 U.S.C. § 504(b), including an accounting of such profits.

         101. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

 17 U.S.C. § 505 and otherwise according to law.

         102. As a direct and proximate result ofthe foregoing acts and conduct, plaintiff has sustained

 and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

 adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

 and restrained by this Court, Anagnost and Di Fronzo will continue to infringe plaintiff's rights in

 the infringed works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain

  and enjoin Anagnost and Di Fronzo continuing infringing conduct.

                                        SIXTH CAUSE OF ACTION

                      (Copyright Infringement —Contributory Infringement)

        103. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

 1 through 102, inclusive.

        104. Plaintiff Coffelt is the author and sole owner of all rights title and interest ofthe claimed

 works which are infringed by Open Source Shading Language.

        105. For each ofthe claimed works in this matter, Plaintiff holds a copyright registration

 certificate from the United States Copyright Office.

        106. After service of this complaint to Sony, without authorization, defendant Sony materially

 contribute to the acts of infringement ofImageworks.




                              Coffelt -v- Anagnost et. al. complaint for copyright infringement             j 't
                                                     Exhibit A                                              i `~
                                                     Page 17
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              15 of1952of 56
                                                                          Page
                                                                             Page
                                                                               ID #:15
                                                                                   ID
                                    #:1207

          107. After service of this complaint to Sony, defendant Sony materially contribute to

 copyright infringement ofthe following plaintiff owned and copyrighted claimed work "CAD

 Reflective Intensity" registration No. TXu002049564.

         108. After service of this complaint to Sony,through their conduct averred herein, Sony has

 infringed plaintiffs' copyright by contributory infringement.

         109. Sony acts of infringement are willful, intentional and purposeful, in disregard of and with

 indifference to plaintiff's rights.

         110. As a direct and proximate result of said infringement by Sony, plaintiff is entitled to

 statutory damages of at least $ 500,000.00, to be proven at trial.

         111. Plaintiff is also entitled to Sony profits attributable to the infringement, pursuant to 17

 U.S.C. § 504(b), including an accounting of such profits.

         112. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

 17 U.S.C. § 505 and otherwise according to law.

         113. As a direct and proximate result of the foregoing acts and conduct, plaintiff has sustained

 and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

 adequate remedy at law. Plaintiffis informed and believe and on that basis aver that unless enjoined

 and restrained by this Court, Sony will continue to infringe plaintiff's rights in the infringed works.

 Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin Sony

 continuing infringing conduct.



                                                       RELIEF

         114. WHEREFORE,Plaintiff request the following judgement against defendants

 as follows:

         115. For plaintiffs statutory damages against Imageworks in the amount of $ 30,000,000.00

(thirty million dollars), and any additional damages proven at trial, and Imageworks profits.

         116. For plaintiffs statutory damages against Gritz in the amount of $ 8,000,000.00

 (eight million dollars), and any additional damages proven at trial.

         117. For plaintiffs statutory damages against Imageworks in the amount of $ 8,000,000.00


                              Coffelt -v- Anagnost et. al. complaint for copyright infringement             ,--
                                                     Exhibit A
                                                     Page 18
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              16 of2052of 56
                                                                          Page
                                                                             Page
                                                                               ID #:16
                                                                                   ID
                                    #:1208

 (eight million dollars), and any additional damages proven at trial; and Imageworks profits.

         1.18. For plaintiffs statutory damages against Autodesk in the amount of $ 11,000,000.00

(eleven million dollars), and any additional damages proven at trial; and Autodesk's profits.

         119. For plaintiffs statutory damages against Anagnost in the amount of $ 1.1,000,000.00

(eleven million dollars), and any additional damages proven at trial; and Anagnost profits.

         120. For plaintiffs statutory damages against Di Fronzo in the amount of $ 11,000,000.00

(eleven million dollars), and any additional damages proven at trial; and Di Fronzo profits.

         121. For preliminary and permanent injunction enjoining defendants and all persons acting

 in concert or participation with defendants from (a) directly or indirectly reproducing, distributing, ar

 otherwise infringing in any manner on plaintiffs copyrighted works.

         122. For plaintiffs statutory damages against Sony in the amount of $ 500,000.00

 (five hundred thousand dollars), and any additional damages proven at trial.

         123. For plaintiffs attorneys' fees and full. costs incurred in this action.

         124. For any additional relief as this Court may deem just and proper.

                                     DEMAND FOR JURY TRIAL

        Plaintiff, Louis A. Coffelt, Jr., hereby request a jury trial for all issues raised in this action.




 Date: July ~~ ,2019                              By: v

                                                      Louis A. Coffelt, Jr. (Plaints Pro Se)




                             Coffelt -v- Anagnost et. al. complaint for copyright infringement
                                                    Exhibit A
                                                    Page 19                                                   ! T
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              17 of2152of 56
                                                                          Page
                                                                             Page
                                                                               ID #:17
                                                                                   ID
                                    #:1209




                           EXHIBIT 100




                                       Exhibit A
                                       Page 20                                       17
    Case
     Case8:19-cv-01351-JVS-DFM
          8:19-cv-01351-JVS-DFM Document
                                 Document135-1
                                            FiledFiled
                                                  07/10/19
                                                       09/16/19
                                                             Page
                                                                Page
                                                                  18 of2252of 56
                                                                              Page
                                                                                 Page
                                                                                   ID #:18
                                                                                       ID
Certificate of Registra~i~.~l           #:1210

      ~~•STATgs c           This Certificate issued under the seal ofthe Copyright
  ~tì~          o,~        Office in accordance with title i7, United States Code,
 ~                 ~        attests that registration has been made for the worl~
`~                   ~      identified Uelow. The information on this certificate has
~                    ~                                                                   Regist~•ation Number
 w~               yo~
                    ;       been nnade a kart of the Copyright Office records.
                                                                                         T~  ru ~_049~56~
  ~~~s.18~ a.3~ts                                      ~~                                Effective Date of Registration:;
                                                                                         December 13, 2016

                             Acting United States Register of Copyrights and Director



     Tlt~@
                                Ti~1e of Worlc:     CAD Reflective Intensity.

                   '~itIe of Larger Work:           emosllaGraphics CAD


     Completion/Publication
                         Year of Completion: 2013

     Ql~f~lOf

                           •             Author:    Louis Arthur Coffelt
                               Autl~oi• Created:    computer probrain
                                      Citizen ofc   United Sta[es
                                  Domiciled in:     United States
                                    Year Born:      1959

     Copyright Claimant

                         Copyriglit Ciaimai~#: Louis Arthur• Coffe}t
                                               231 E. Alessandro 81vd., 6A-504, Riverside, CA,92508, UniEed States




       Rights and Permissions
                                        Name:       Louis Arthur Coffelt
                                        Email:      touis.coffelt@~mail.co~n
                                    Telephone:      (951)790-6086
                                      Address:      231 E. Alessandro Bivd.,6A-504
                                                    Riverside, CA 92508 Ui3ited States

     Certification

                                     Name: T~ouis Arthur• Coffelt, Jr.
                                      Date: December ~ 3, 2016
            A pplicant's Traclting Number: call l33



                                                                                                                    Paae i of 2

                                                                  Exhibit A
                                                                  Page 21
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              19 of2352of 56
                                                                          Page
                                                                             Page
                                                                               ID #:19
                                                                                   ID
                                    #:1211




                           EXHIBIT 101




                                       Exhibit A
                                       Page 22
             Case
              Case8:19-cv-01351-JVS-DFM
                   8:19-cv-01351-JVS-DFM Document
                                          Document135-1
                                                     FiledFiled
                                                           07/10/19
                                                                09/16/19
                                                                      Page
                                                                         Page
                                                                           20 of2452of 56
                                                                                       Page
                                                                                          Page
                                                                                            ID #:20
                                                                                                ID
   #include "StdAfx.h"                           #:1212
   #include "Objects_Cls.h"
   #include <cmath>

   void Objects_C1s::Sphere                Steradians_(cli::array<double, 1>^ &StrDistVOlp, cli::array<double, 1>^
   &VisibleVOlp, int systemNumO1P, int numSurface0lP, double tOp)

             int64 SizeSTRv = StrDistVOlp->Length;
             int64 SizeVISv = VisibleVOlp->Length;
          short int systemNum = systemNumO1P;
           short int numSurface = numSurface0lP;
          t0 = tOp;
           SetDynamicData(systemNum);
           double lampSphereR = 0.4;
           double mainSphereR = 0.5;
           double ptx00a = 0.0;
           double pty00a = 0.0;
           double ptz00a = 0.0;
           double p~02a = 0.0;
           double pty02a = 0.0;
           double ptz02a = 0.0;
          int scrnindx = 0;
          int scrncolx = 0;
          intscrnrov~ = 0;
          double scrncolxD = 0.0;
          double scrnrowxD = 0.0;
          double sci7~xA = 0.0;
          double scrnyA = 0.0;
          double scrn7~C = 0.0;
          double scrnyC = 0.0;
          double cVisDistA = 0.0;
          double pVisDistA = 0.0;
          int StrIndxP~ = 0;
          double cStrDistA = 0.0;
          double pStrDistA = 0.0;
          //
          double d0 = 0.0;
          double NOOOOx = 0.0;
          double NOOOOy = 0.0;
          double NOOOOz = 0.0;
          double NOl00x = 0.0;
          double NOl00y = 0.0;
          double NOl00z = 0.0;
          double NOOx = 0.0;
          double NOOy = 0.0;
          double NOOz = 0.0;
          double N0002x = 0.0;
          double N0002y = 0.0;
          double N0002z = 0.0;
          double N0102x = 0.0;
          double N0102y = 1.0;
          double N0102z = 0.0;
          NextCoardinatesType3conversionOnly(NOOOOx, NOOOOy, NOOOOz, N0002x, N0002y, N0002z);
                                                                                 Exhibit A                          ~~
                                                                                 Page 23
+ile•///C'/TTcer~c/T,rniic/C'Al~ cftwr/cnc~e hietnrv/rnffelt rani refler,tive intPncitv_~tf12/13/2~1Fi7.02.15 AMl
                 Case
                  Case8:19-cv-01351-JVS-DFM
                       8:19-cv-01351-JVS-DFM Document
                                               Document135-1FiledFiled
                                                                  07/10/19
                                                                       09/16/19
                                                                             Page
                                                                                Page
                                                                                  21 of2552of 56
                                                                                              Page
                                                                                                 Page
                                                                                                   ID #:21
                                                                                                       ID
           NextCoordinatesType3conversio_               #:1213
                                          .ly(NOl00x, NOl00y, NOl00z, NO10~ +0102y, N0102z);
          NOOx = NO 100x - NOOOOx;
          NOOy = NOl00y - NOOOOy;
          NOOz = NO 100z - NOOOOz;
           double spax = 0.0;
           double spay = 0.0;
           double spaz = 0.0;
           double spc~ = 0.0;
           double spdy = 0.0;
           double spdz = 0.0;
           double vpax = 0.0;
           double vpay = 0.0;
           double vpaz = 0.0;
           double bx = 0.0;
           double by = 0.0;
           double bz = 0.0;
           double cx = 0.0;
           double cy = 0.0;
           double cz = 0.0;
           double spacos = 1.0;
           double spasin = 1.0;
           double dx = 0.0;
          double dy = 0.0;
          double dz = 0.0;
          double ex = 0.0;
          double ey = 0.0;
          double ez = 0.0;
          double rpm = 0.0;
          double rpty = 0.0;
          double rptz = 0.0;
          double rflx = 0.0;
          double rfly = 0.0;
          double rflz = 0.0;
          double spadotc = 1.0;
          double vpdotrfl = 1.0;
          double phi = 0.0;
          double phix = 0.0;
          double thetax = 0.0;
          double theta = 0.0;
          double c0 = 1.0;
          double lenc = 1.0;
          double lend = 1.0;
          double lene = 1.0;
          double lenspa = 1.0;
          double lenvpa = 1.0;
          double lenrfl = 1.0;
          //
          double pi = 3.1415926;
          double twopi = 2.0 * pi;
          double pid2 = pi / 2.0;
          double threepid2 = 3.0 * pi / 2.0;
          double pid6 = pi / 6.0;
          double fivepid6 = 5.0 * pi / 6.0;
          double sevenpid6 = 7.0 * pi / 6.0;
                                                                                  Exhibit A
                                                                                  Page 24                             ~~
file•///C`/TTcerc/T,rniic/C'AT) ~cfhur/rntie histnrv/cnffelt rarl reflective intencity trrf~l2/1~/2~1 F 7•~2~15 AMl
              Case
               Case8:19-cv-01351-JVS-DFM
                      8:19-cv-01351-JVS-DFM Document
                                             Document135-1  FiledFiled
                                                                  07/10/19
                                                                       09/16/19
                                                                             PagePage
                                                                                  22 of2652of 56
                                                                                              Page
                                                                                                 Page
                                                                                                   ID #:22
                                                                                                       ID
          double elevenpid6 = 11.0 * pi / ~             #:1214
          double r0 = 1.5;
          double lerixy = 0.07;
          double xz limit = 0.0;
          double m s = 0.0;
          double x = 0.0;
          double y = 0.0;
          double z = 0.0;
          if(systemNum == 850 ~ ~ systemNum 851 ~ ~ systemNum == 852 ~ ~ systemNum == 853)

                 dphi_c = dphi_850;

          while (phix < twopi)
          {
              thetax =theta i;
              while (thetax < twopi)
              {
                    pty02a = r_sphere_ui * cos(thetax);
                    ptz02a = r_sphere_ui * sin(thetax) * sin(phix);
                    p~02a = r_sphere_ui * sin(thetax) * cos(phix);
                    N0102x = p~02a;
                    N0102y = pty02a;
                    N0102z = ptz02a;
                    NextCoordinatesType3conversionOnly(NOl00x, NOl00y, NOl00z, N0102x, N0102y, N0102z);
                    NOOx = NO 100x - NOOOOx;
                    NOOy = NO 100y - NOOOOy;
                    NOOz = NO 100z - NOOOOz;
                    NextCoordinatesType3(p~00a, pty00a, ptz00a, scrnxA, scrnyA, p~02a, pty02a, ptz02a);
                    if(sci-nxA > 0.0 && scn~A < scrnWinches && scrnyA > 0.0 && scrnyA < scrnHinches)
                    {
                         scrncolxD = scrnxA * scrnppiD;
                         scrnrowxD = scrnyA * scrnppiD;
                         scrncolx = int(scrncolxD);
                         scrnrov~ = int(scrnrov~D);
                         scrnind~c = scrnrov~ * scrnWpx + scrncolx;
                         if(scrnindx < SizeVISv)

                                     pVisDistA = VisibleVOlp[scrnindx];
                                     cVisDistA = sgrt(si * si + sj * sj + sk * sk);
                                     if(cVisDistA < pVisDistA)

                                            VisibleVOlp[scrnindx] = cVisDistA;
                                            //
                                            spax = spx - ptx00a;
                                            spay =spy - pty00a;
                                            spaz = spz - ptz00a;
                                            lenspa = sgrt(spax * spax +spay *spay + spaz * spaz);
                                            vpax = vpx - p~00a;
                                            vpay = vpy - pty00a;
                                            vpaz = vpz - ptz00a;
                                            lenvpa = sgrt(vpax * vpax + vpay * vpay + vpaz * vpaz);
                                            bx = NOOy * spaz -spay * NOOz;
                                            by = -(NOOx * spaz - spax * NOOz);
                                            bz = NOOx *spay - spax * NOOy;
                                                                                 Exhibit A
                                                                                 Page 25                           ~~
file•///C/TT~cerc/Tanis/SAT) cftwr/cnrle histnrv/cnffPlt rare reflective intencity_t~ctfl2/13/~.Olfi7•fl2.15 AMl
                Case
                 Case8:19-cv-01351-JVS-DFM
                      8:19-cv-01351-JVS-DFM Document
                                              Document135-1 FiledFiled
                                                                  07/10/19
                                                                       09/16/19
                                                                             Page
                                                                                Page
                                                                                  23 of2752of 56
                                                                                              Page
                                                                                                 Page
                                                                                                   ID #:23
                                                                                                       ID
                                 cx = NG                #:1215
                                          bz - by * NOOz;
                                            cy = -(NOOx * bz - bx * NOOz);
                                            cz = NOOx * by - bx * NOOy;
                                            lenc = sgrt(cx * cx + cy * cy + cz * cz);
                                            spadotc =(spax * cx +spay * cy + spaz * cz)/(lenspa * lenc);
                                            phi = acos(spadotc);
                                            spacos =lenspa * abs(cos(phi));
                                            spasin =lenspa * sin phi);
                                            c0 = spacos / lenc;
                                            ex = c0 * cx;
                                            ey = c0 * cy;
                                            ez = c0 * cz;
                                            dx = ptx00a - ex;
                                            dy = pty00a - ey;
                                            dz = ptz00a - ez;
                                            spdx = spx - dx;
                                            spdy =spy - dy;
                                            spdz = spz - dz;
                                            rptx = p~00a + ex + spdx;
                                            rpty = pty00a + ey + spdy;
                                            rptz = ptz00a + ez + spdz;
                                            rflx =rpm - ptx00a;
                                            rfly = rpty - pty00a;
                                            rflz = rptz - ptz00a;
                                            lenrfl = sgrt(rflx * rflx + rfly * rfly + rflz * rflz);
                                            vpdotrfl =(vpax * rflx + vpay * rfly + vpaz * rflz)/(lenvpa * lenrfl);
                                            theta = acos(vpdotrfl);
                                            d0 =lenvpa * sin(theta);
                                            if(systemNum == 850 && d0 < min_d 850)

                                                 mind 850 = d0;
                                            }
                                            if(systemNum == 850 && d0 > max_d_850)
                                             f
                                                   max d 850 = d0;

                                            if(systemNum == 851 && d0 < min_d 851)
                                            {
                                                 mind 851 = d0;
                                            }
                                            if(systemNum == 851 && d0 > max_d_851)

                                                 max d 851 = d0;
                                            }
                                            if(systemNum == 852 && d0 < min d_852)
                                            {
                                                 mind 852 = d0;

                                            if(systemNum == 852 && d0 > max_d_852)
                                            {
                                                 max d 852 = d0;
                                            }
                                            if(systemNum == 853 && d0 < min_d_853)
                                            {
                                                                 Exhibit A
                                                                  Page 26
file•/UC'/TTcPrc/T.rniic/C'An ~eftwr/rnrie hictnrv/cnffelt rah reflective intencity_txtfl2/13/2(11Fi7•(12.15 AMl
                                                                                                                     2~
                 Case
                  Case8:19-cv-01351-JVS-DFM
                       8:19-cv-01351-JVS-DFM Document
                                               Document135-1
                                                          FiledFiled
                                                                07/10/19
                                                                     09/16/19
                                                                           Page
                                                                              Page
                                                                                24 of2852of 56
                                                                                            Page
                                                                                               Page
                                                                                                 ID #:24
                                                                                                     ID
                                      mi.  853 = d0;  #:1216
                                             }
                                             if(systemNum == 853 && d0 > max_d_853)

                                                    max d 853 = d0;



                       }
                       thetax += dphi_c;

                 phix += dphi_c;

          int stophere = 0;

   //
   void Objects_C1s::Sphere                 Iteration (cli::array<System::Byte, 1>^ &RedVp, cli::array<System::Byte,
   1>^ &GreenVp, cli::array<System::Byte, 1>^ &B1ueVp, cli::array<double, 1>^ StrDistV00p, cli::array<double, 1>^
   Visib1eV00p, int systemNum00P, int numSurface00P, int numColor00P)

             int64 sizeRedV = RedVp->Length;
             int64 SizeSTRv = StrDistV00p->Length;
             int64 SizeVISv = VisibleV00p->Length;
          int numColor = numColor00P;
          short int systemNum = systemNum00P;
          short int numSurface = numSurface00P;
          SetDynamicData(systemNum);
          double b1ueD = 180.0;
          double greenD = 180.0;
          double redD = 180.0;
          int btBlueInt = 180;
          int btGreenInt = 180;
          int btRedInt = 180;
          double shiftd = 0.0;
          double mgrad = -222.0 / 10.0;
          double ptx00b = 0.0;
          double pty00b = 0.0;
          double ptz00b = 0.0;
          double p~02b = 0.0;
          double pty02b = 0.0;
          double ptz02b = 0.0;
          double spx00 = spx;
          double spy00 =spy;
          double spz00 = spz;
          double spx02 = 0.0;
          double spy02 = 0.0;
          double spz02 =0.0;
          double vpx00 = vpx;
          double vpy00 = vpy;
          double vpz00 = vpz;
          double vpx02 = 0.0;
          double vpy02 = 0.0;
          double vpz02 = 0.0;
          int scrnin~ = 0;
                                                                                 Exhibit A
                                                                                 Page 27                            ~~
ale•///C'/TTsPr,c/T.rnii~c/C`Al~ cftwr/rnrie histnrv/rnffelt cart reflective intencitv~t~12/1'i/~.~lfi7•~2.15 AMl
               Case
                Case8:19-cv-01351-JVS-DFM
                       8:19-cv-01351-JVS-DFM Document
                                              Document135-1FiledFiled
                                                                 07/10/19
                                                                      09/16/19
                                                                            Page
                                                                               Page
                                                                                 25 of2952of 56
                                                                                             Page
                                                                                                Page
                                                                                                  ID #:25
                                                                                                      ID
          int scrncolx = 0;                            #:1217
          intscrnro~ = 0;
          double scrncolxD = 0.0;
          double scrnro~D = 0.0;
          double scrnxB = 0.0;
          double scrnyB = 0.0;
          double cVisDistB = 0.0;
          double pVisDistB = 0.0;
          int StrInc~PxB = 0;
          double cStrDistB = 0.0;
          double pStrDistB = 0.0;
          double scrnxD = 0.0;
          double scrnyD = 0.0;
          double cVisDistD = 0.0;
          double pVisDistD = 0.0;
          int StrInd~xD = 0;
          double cStrDistD = 0.0;
          double pStrDistD = 0.0;
          double deltaStr = 1.0;
          double deltaVis = 1.0;
          double pid3 = 3.1415926 / 3.0;
          double d0 = 0.0;
          double NOOOOx = 0.0;
          double NOOOOy = 0.0;
          double NOOOOz = 0.0;
          double NOl00x = 0.0;
          double NO 100y = 0.0;
          double NOl00z = 0.0;
          double NOOx = 0.0;
          double NOOy = 0.0;
          double NOOz = 0.0;
          double N0002x = 0.0;
          double N0002y = 0.0;
          double N0002z = 0.0;
          double N0102x = 0.0;
          double N0102y = 1.0;
          double N0102z = 0.0;
          NextCoordinatesType3conversionOnly(NOOOOx, NOOOOy, NOOOOz, N0002x, N0002y, N0002z);
          NextCoordinatesType3conversionOnly(NOl00x, NOl00y, NOl00z, N0102x, N0102y, N0102z);
          NOOx = NO 100x - NOOOOx;
          NOOy = NOl00y - NOOOOy;
          NOOz = NO 100z - NOOOOz;
          double spax = 0.0;
          double spay = 0.0;
          double spaz = 0.0;
          double spdx = 0.0;
          double spdy = 0.0;
          double spdz = 0.0;
          double vpax = 0.0;
          double vpay = 0.0;
          double vpaz = 0.0;
          double bx = 0.0;
          double by = 0.0;
          double bz = 0.0;                                                                                                   ~..
                                                                                     Exhibit A
                                                                                     Page 28                             2
file•///(`/TT~cerc/T,rnii~c/C'Al~ aftwr/cn~le hi~etnrv/cnffelt earl reflective inten,citvt~rt~17./1~/~.~lfi7•(12.15AM1
                Case
                 Case8:19-cv-01351-JVS-DFM
                      8:19-cv-01351-JVS-DFM Document
                                             Document135-1
                                                        FiledFiled
                                                              07/10/19
                                                                   09/16/19
                                                                         Page
                                                                            Page
                                                                              26 of3052of 56
                                                                                          Page
                                                                                             Page
                                                                                               ID #:26
                                                                                                   ID
          double cx = 0.0;                          #:1218
          double cy = 0.0;
          double cz = 0.0;
          double spacos = 1.0;
          double spasin = 1.0;
          double dx = 0.0;
          double dy = 0.0;
          double dz = 0.0;
          double ex = 0.0;
          double ey = 0.0;
          double ez = 0.0;
          double rptx = 0.0;
          double rpty = 0.0;
          double rptz = 0.0;
          double rflx = 0.0;
          double rfly = 0.0;
          double rflz = 0.0;
          double spadotc = 1.0;
          double vpdotrfl = 1.0;
          double phi = 0.0;
          double c0 = 1.0;
          double lenc = 1.0;
         double lend = 1.0;
         double lene = 1.0;
         double lenspa = 1.0;
         double lenvpa = 1.0;
         double lenrfl = 1.0;
         int minRed = 1000;
         int ma~Zed = 0;
         double phix = 0.0;
         double thetax = 0.0;
         double theta = 0.0;
         double pi = 3.1415926;
         double twopi = 2.0 * pi;
         double pid2 = pi / 2.0;
         double threepid2 = 3.0 * pi / 2.0;
         double pid6 = pi / 6.0;
         double fivepid6 = 5.0 * pi / 6.0;
         double sevenpid6 = 7.0 * pi / 6.0;
         double elevenpid6 = 11.0 * pi / 6.0;
         double r0 = 1.5;
         double lerixy = 0.07;
         double xz limit = 0.0;
         double m s = 0.0;
         double x = 0.0;
         double y = 0.0;
         double z = 0.0;
         int count = 0;
         int county = 0;
         System::String^ data ="";
         int maw = 0;
         int minx = 1000;
         int maxg = 0;
         int ming = 1000;
                                                                                Exhibit A                          ~Z `~
                                                                                Page 29
files///C'/T7cerc/T,nnis/C`Al~ cftwr/rnr~e histnrv/onffelt earl reflPctivP inten~city_~tf12/1~/~.~1F7•(12.15 AMl
               Case
                Case8:19-cv-01351-JVS-DFM
                      8:19-cv-01351-JVS-DFM Document
                                             Document135-1
                                                        FiledFiled
                                                              07/10/19
                                                                   09/16/19
                                                                         Page
                                                                            Page
                                                                              27 of3152of 56
                                                                                          Page
                                                                                             Page
                                                                                               ID #:27
                                                                                                   ID
          int maxb = 0;                             #:1219
          int minb = 1000;
          if(systemNum == 850)

                mgrad = -50 /(max d_850 - min_d_850);
                dphi_c = dphi_850;

         else if(systemNum == 851)
         {
               mgrad = -50 /(max_d 851 - min_d_851);
               dphi_c = dphi_850;

          if(systemNum == 852)

                mgrad = -50 /(max_d 852 - min_d 852);
                dphi_c = dphi_850;
         }
         else if(systemNum == 853)
         {
               mgrad = -50 /(max_d_853 - min_d_853);
               dphi_c = dphi_850;

          while(phi < twopi)


                thetax =theta i;
                while (thetax < twopi)

                       pty02b = r_sphere_ui * cos(thetax);
                       ptz02b = r sphere_ui * sin(thetax) * sin(phix);
                       p~02b = r_sphere_ui * sin(thetax) * cos(phix);
                       N0102x = p~02b;
                       N0102y = pty02b;
                       N0102z = ptz02b;
                       NextCoordinatesType3conversionOnly(NOl00x, NOl00y, NOl00z, N0102x, N0102y, N0102z);
                       NOOx = NO 100x - NOOOOx;
                       NOOy = NO 100y - NOOOOy;
                       NOOz = NO 100z - NOOOOz;
                       NextCoordinatesType3(p~00b, pty00b, ptz00b, scrn~~B, scrnyB, ptx02b, pty02b, ptz02b);
                       if(scrnxB > 0.0 && scnixB < scrnWinches && scrnyB > 0.0 && scrnyB < scrnHinches)

                             scrncol~ = scrr~B * scrnppiD;
                             scrnrow~cD = scrnyB * scrnppiD;
                             scrncolx = int(scrncol~);
                             scrnrov~ = int(scrnrov~D);
                             scrnindx = scrnrov~ * scrnWpx + scrncolx;
                             if(scrnin~ < SizeVISv)
                             {
                                  pVisDistB = Visib1eV00p[scrnindx];
                                  cVisDistB = sgrt(si * si + sj * sj + sk * sk);
                                  deltaVis = abs(cVisDistB - pVisDistB);
                                  if(deltaVis < 0.001)

                                          spax = spx - ptx00b;
                                                                              Exhibit A
                                                                              Page 30                          ~~
tile•/UC/ITcers/T,nni~c/('An cftwr/r,~c~e hictnrv/cnffelt earl reflective intPncitv~tfl2/1~/2(11Fi7•(1215AM1
                 Case
                  Case8:19-cv-01351-JVS-DFM
                       8:19-cv-01351-JVS-DFM Document
                                                Document135-1
                                                           FiledFiled
                                                                 07/10/19
                                                                      09/16/19
                                                                            Page
                                                                               Page
                                                                                 28 of3252of 56
                                                                                             Page
                                                                                                Page
                                                                                                  ID #:28
                                                                                                      ID
                                  spay = s, pty00b;    #:1220
                                             spaz = spz - ptz00b;
                                             lenspa = sgrt(spax * spax +spay *spay + spaz * spaz);
                                             vpax = vpx - p~00b;
                                             vpay = vpy - pty00b;
                                             vpaz = vpz - ptz00b;
                                             lenvpa = sgrt(vpax * vpax + vpay * vpay + vpaz * vpaz);
                                             bx = NOOy * spaz -spay * NOOz;
                                             by = -(NOOx * spaz - spax * NOOz);
                                             bz = NOOx *spay - spax * NOOy;
                                             cx = NOOy * bz - by * NOOz;
                                             cy = -(NOOx * bz - bx * NOOz);
                                             cz = NOOx * by - bx * NOOy;
                                             lenc = sgrt(cx * cx + cy * cy + cz * cz);
                                             spadotc =(spax * cx +spay * cy + spaz * cz)/(lenspa * lenc);
                                             phi = acos(spadotc);
                                             spacos =lenspa * abs(cos(phi));
                                             spasin =lenspa * sin phi);
                                             c0 = spacos / lent;
                                             ex = c0 * cx;
                                             ey = c0 * cy;
                                             ez = c0 * cz;
                                             ~= ptx00b - ex;
                                             dy = pty00b - ey;
                                             dz = ptz00b - ez;
                                             spdx = spx - dx;
                                             spdy =spy - dy;
                                             spdz = spz - dz;
                                             rpm = ptx00b + ex + spc~;
                                             ~tY — Ph'OOb + ey + spdy;
                                             rptz = ptz00b + ez + spdz;
                                             rflx =rpm - ptx00b;
                                             rfly = rpty - pty00b;
                                             rflz = rptz - ptz00b;
                                             lenrfl = sgrt(rflx * rflx + rfly * rfly + rflz * rflz);
                                             vpdotrfl =(vpax * rflx + vpay * rfly + vpaz * rflz) /(lenvpa * lenrfl);
                                             theta = acos(vpdotrfl);
                                             d0 = lenvpa * sin(theta);
                                             if(systemNum == 850)

                                                  shiftd = mgrad *(d0 - min_d_850);
                                             }
                                             if(systemNum == 851)

                                                    shiftd = mgrad *(d0 - min_d_851);
                                             }
                                             if(systemNum == 852)
                                             {
                                                  shiftd = mgrad *(d0 - min_d_852);
                                             }
                                             if(systemNum == 853)
                                             {
                                                  shiftd = mgrad *(d0 - min_d_853);
                                             }
                                                                      Exhibit A
                                                                       Page 31
files///C'/~7cPrc/T,nni~c/CAIN sftwr/cnr~e hictnrv/nnff~lt card rPflPctive inten~citvlxtfl~./1~/2(11(,7•(l~•15 AMl
                 Case
                  Case8:19-cv-01351-JVS-DFM
                       8:19-cv-01351-JVS-DFM Document
                                                   Document135-1FiledFiled
                                                                      07/10/19
                                                                           09/16/19
                                                                                 Page
                                                                                    Page
                                                                                      29 of3352of 56
                                                                                                  Page
                                                                                                     Page
                                                                                                       ID #:29
                                                                                                           ID
                                  b1ueD =     J;            #:1221
                                  greenD = 255.0;
                                  redD = 55.0;
                                  b1ueD += shiftd;
                                  greenD += shiftd;
                                  redD += shiftd;
                                  btBlueInt = int(b1ueD);
                                  btGreenInt = int(greenD);
                                  btRedInt = int(redD);
                                  countx++;
                                  if(btBlueInt > 255)
                                  {
                                       btBlueInt = 255;
                                 }
                                 if(btBlueInt < 0)
                                  {
                                       btBlueInt = 0;
                                 }
                                 if(btGreenInt > 255)

                                                    btGreenInt = 255;
                                             }
                                             if(btGreenlnt < 0)

                                                  btGreenInt = 0;
                                             }
                                             if(btRedInt > 255)
                                             {
                                                  btRedInt = 255;
                                             }
                                             if(btRedInt < 0)
                                             {
                                                  btRedInt = 0;
                                             }
                                             btBlue = System::Byte(btBlueInt);
                                             btGreen = System::Byte(btGreenInt);
                                             btRed = System::Byte(btRedInt);
                                             count++;
                                             RedVp[scrnincl~c] = btRed;
                                             GreenVp[scrninc~]= btGreen;
                                             BlueVp[scrnindx]= btBlue;
                                      }
                               }
                        }
                        thetax += dphi_c;
                 }
                 phix += dphi_c;
          }
          //
          int stophere = 0;
   }
   //
   void Objects_C1s::NextCoordinatesType3(double &p~33P, double &pty33P, double &ptz33P, double &scrnx33P,
   double &scrny33P, double ptx33p, double pty33p, double ptz33p)
                                                                                  Exhibit A
                                                                                  Page 32
files///C'/I7cer~c/T,nnia/C'Al~ cftwr/cnc~e hi~etnrv/cnffelt rare rPflPctive intencitv_txtf12/13/2(llfi 7O2.15 AMl
               Case
                Case8:19-cv-01351-JVS-DFM
                       8:19-cv-01351-JVS-DFM Document
                                                Document135-1
                                                           FiledFiled
                                                                 07/10/19
                                                                      09/16/19
                                                                            Page
                                                                               Page
                                                                                 30 of3452of 56
                                                                                             Page
                                                                                                Page
                                                                                                  ID #:30
                                                                                                      ID
                                                       #:1222
          ptm03 = p~33p;
          pm03= pty33p;
         pto03 = ptz33p;
          ptd03 = ptm03;
          pte03 = ptn03 * ne03 + pto03 * oe03;
         ptfD3 = pm03 * nfl~3 + pto03 * ofU3;
          ptiO3 = ptd03 * diO3 + ptf03 * fiO3;
         ptj03 = pte03;
         ptk03 = ptd03 * dk03 + ptf~3 * fk03;
          p~03 = ptiO3 * ix03 + ptj03 * jx03;
          pty03 = ptiO3 * iy03 + ptj03 * jy03;
         ptz03 = ptk03;
          ptm02= p~03 + T03x;
         pm02= pty03 + T03y;
         pto02 = ptz03 + T03z;
         ptd02 = ptm02;
         pte02 = pm02 * ne02 + pto02 * oe02;
         ptf02 = ptn02 * nf02 + pto02 * of~2;
         pti02 = ptd02 * di02 + ptf02 * fi02;
         ptj02 = pte02;
         ptk02 = ptd02 * dk02 + ptfl~2 * flc02;
         p~02= pti02 * ix02 + ptj02 * jx02;
         pty02 = pti02 * iy02 + ptj02 * jy02;
         ptz02 = ptk02;
         ptm01 = p~02 + T02x;
         ptn01 = pty02 + T02y;
         pto01 = ptz02 + T02z;
         ptd01 = ptm01;
         pte01 = ptn01 * ne01 + pto01 * oe01;
         ptfUl = pm01 * nf01 + pto01 * of01;
         pti01 = ptd01 * di01 + ptf01 * fi01;
         ptj01 = pte01;
         ptk01 = ptd01 * dk01 + ptf01 * flc01;
         ptx01 = pti01 * ix01 + ptj01 * jx01;
         pty01 = pti01 * iy01 + ptj01 * jy01;
         ptz01 = ptk01;
         ptm00= p~01 + TOlx;
         ptn00 = pty01 + TO 1 y;
         pto00 = ptz01 + TOIz;
         ptd00 = ptm00;
         pte00 = ptn00 * ne00 + pto00 * oe00;
         ptfl~0 = pm00 * nfl~0 + pto00 * ofl~0;
         pti00 = ptd00 * di00 + ptf00 * fi00;
         ptj00 = pte00;
         ptk00 = ptd00 * dk00 + ptf1~0 * fk00;
         p~00 = pti00 * ix00 + ptj00 * jx00;
         pty00 = pti00 * iy00 + ptj00 * jy00;
         ptz00 = ptk00;
         p~00 += Tcgx;
         pty00 += Tcgy;
         ptz00 += Tcgz;
         si = pt~c00 - vpx;
         sj = pty00 - vpy;
                                                                             Exhibit A
                                                                             Page 33
ile•/UC~/iTcerc/T,rniic/C'AT) sftwr/nn~e histnrv/rnffPlt cad reflective intencitvtxtfl2/1~/2(11Fi7•(1215AM7
                Case
                 Case8:19-cv-01351-JVS-DFM
                      8:19-cv-01351-JVS-DFM Document
                                             Document135-1
                                                        FiledFiled
                                                              07/10/19
                                                                   09/16/19
                                                                         Page
                                                                            Page
                                                                              31 of3552of 56
                                                                                          Page
                                                                                             Page
                                                                                               ID #:31
                                                                                                   ID
          sk = ptz00 - vpz;                         #:1223
          i = abs(si);
          j = abs(sj);
          k = abs(sk);
          s0i = ptx00;
          sOj = pty00;
          sOk = ptz00;
          if(i > 0.000000001)
          {
                mji = sj / si;
                mki = sk / si;
                tempi =(mki * s0i - sOk)/ mki;
                temp]= mji * (tempi - s0i)+ sOj;
          }
          else if(j > 0.000000001)
          {
                mij = si / sj;
                mkj = sk / sj;
                temp]=(mkj * sOj - sOk)/ mkj;
                tempi = mij *(tempj - sOj)+ s0i;
          }
          else if(k > 0.000000001)
          {
                mik = si / sk;
                mjk = sj / sk;
                tempi = mik * (-sOk)+ s0i;
                temp]= mjk * (-sOk)+ sOj;
          }
          p~33P = ptx00;
          pty33P = pty00;
          ptz33P = ptz00;
          scrn~c33P =tempi;
          scrny33P = tempj;
   }
   //
   void Objects_C1s::IntersectScreen(double &scrnxP, double &scrnyP, double ptxP, double ptyP, double ptzP)
   {
        si = p~P - vpx;
        sj = ptyP - vpy;
        sk = ptzP - vpz;
        i = abs(si);
       j = abs(sj);
        k = abs(sk);
        s0i = p~P;
        sOj = ptyP;
        sOk = ptzP;
        if(i > 0.000000001)
       {
              mji = sj / si;
              mki = sk / si;
              tempi =(mki * s0i - sOk)/ mki;
              temp]= mji *(tempi - s0i)+ sOj;
       }
       else if(j > 0.000000001)
                                                        Exhibit A                                                 r~ 1

                                                         Page 34
file•/UC'/TJ~cerc/i,nnic/C~AT~ cftwr/anrle hictnrv/cnffPlt card reflective infPnsitv~tfl2/1~/2(11Fi7~(12~15 AMl
                 Case
                  Case8:19-cv-01351-JVS-DFM
                       8:19-cv-01351-JVS-DFM Document
                                              Document135-1
                                                         FiledFiled
                                                               07/10/19
                                                                    09/16/19
                                                                          Page
                                                                             Page
                                                                               32 of3652of 56
                                                                                           Page
                                                                                              Page
                                                                                                ID #:32
                                                                                                    ID
                                                     #:1224
                 mij = si / sj;
                 mkj = sk / sj;
                 temp]=(mkj * sOj - sOk)/ mkj;
                 tempi = mij * (tempj - sOj)+ s0i;

          else if(k > 0.000000001)
          {
                mik = si / sk;
                mjk = sj / sk;
               tempi = mik * (-sOk)+ s0i;
               temp]= mjk * (-sOk)+ sOj;

          scrn~cP =tempi;
          scrnyP = tempj;
   }
   //




                                                                                 Exhibit A
                                                                                 Page 35
fi1P•///C/~Tcera/T,nnis/C'All cftwr/cncle hi~tnrv/cnffPlt card reflective intencitvt~ctfl2/13/2(11Fi7•(12~15 AMl
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              33 of3752of 56
                                                                          Page
                                                                             Page
                                                                               ID #:33
                                                                                   ID
                                    #:1225




                           EXHIBIT 102




                                       Exhibit A
                                       Page 36                                    ~~~
                                                                                                                                        Louis Coffelt <louis.coffelt@gmail.com>
                                                                                                                                                                              Case




        Coffelt's U.S. copyright
        2 messages

        Louis Coffelt <louis.coffelt@gmail.com>                                                                                                     Sat, Apr 29, 2017 at 7:16 PM
        To: Carl.Bass@autodesk.com

            Louis Coffelt is the author of computer programs which create photo realistic digital images.

            Attached is a copy of Coffelt's U.S. copyright filings. These 3 attached computer programs create photo realistic images.

            1.) realistic complex 3D shadows (steradian space).
                                                                                                                                                                               Case8:19-cv-01351-JVS-DFM




            2.) realistic 3D gradients (reflective intensity).

            3.) vector plane intersection (an improvement over ray tracing).
                                                                                                                                                                                    8:19-cv-01351-JVS-DFM Document




            Photo realistic digital graphics did not exist prior to CoffelYs programs.

            Autodesk's product AutoCAD is creating photo realistic images.
                                                                                                                                                                                                           Document135-1
                                                                                                                                                                                                                  #:1226




Page 37
Exhibit A
            Please explain how Autodesk is creating these photo realistic images.
                                                                                                                                                                                                                      FiledFiled




            Please reply by May 21, 2017.
                                                                                                                                                                                                                            07/10/19




            Best regards,
                                                                                                                                                                                                                                 09/16/19




            LOUIS A. COFFELT, JR.
                                                                                                                                                                                                                                       Page




            email: Louis.Coffelt@gmail.com
            231 E. Alessandro Blvd. Ste 6A-504
                                                                                                                                                                                                                                          Page




            Riverside, CA 92508
            Phone:(951)790-6086
                                                                                                                                                                                                                                            34 of3852of 56




            3 attachments
                                                                                                                                                                                                                                                        Page




                 coffelt_vector_plane_intersection.pdf
                 12K
                                                                                                                                                                                                                                                           Page




          coffelt_cad reflective intensity,pdf
                                                                                                                                                                                                                                                                 ID
                                                                                                                                                                                                                                                             ID #:34




  \ ~ ~ p 25K
   V"
       "~ coffelt_steradians_light_oclussion_patented.pdf
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              35 of3952of 56
                                                                          Page
                                                                             Page
                                                                               ID #:35
                                                                                   ID
                                    #:1227




                           EXHIBIT 103




                                       Exhibit A
                                                                                   ~ ~~
                                       Page 38
                f'7 ER~ar, ~ weave z^~ ~__ _, F.e~ .o. X ~         Y~.~_r_ynTcnos~_rta~ c_~,     %      +
                                                                                                                                                                                                                                              Case




                            ~,'       li   ~~   mail.gaogle.cor-                                                                ~                        ~                                        ~      ~'        ~   ~-            :

                ,.. .A~ps   ~ ]nt~. ,.:. `- lo_ ~.c.,.   • Gec _ e F;aps   ~ ~ = Facebcok      ~ i ~~-' _ _~e   ~   ap~y~, F.   -are,,.,                 '_.=
                                                                                                                                           •.~ --e L ~e :.      ~ ~:u   L,Pk -~ ~- Su.,.                      as       .^-~ne~ to~Kra- s



                                                                                                                                                                                           ~t~~~i~?'ss e~€~1cRu€s:                  ~>~ ~r~
            4                     r



            Cease and Desist Re: Louis A. Coffelt, Jr.
                   __
            Louis Coffelt <iouissoffelt~naail.cama                                                                                                                                                     T?~u. Jun ?~. ~C~97 a~ 1Q:4d Ar1
            To: Ca:~.3ass~autodeske

                 Phase see Attached.
                                                                                                                                                                                                                                               Case8:19-cv-01351-JVS-DFM




                  5 attachments
                  y
                  ~ CeaseAndDesistAu►odesk.pdE
                    1349K
                 .~ coffelt_cad_reflectiva_intensity.pdf
                    25K
                 r
                 ~ caffel[_steradians_lighi_oclussian~atented.~df
                   1iK
                                                                                                                                                                                                                                                    8:19-cv-01351-JVS-DFM Document




                  ~~ caffelt_vector_plane_intersecGon.{xif
                     12K
                      EmoshaGraphicsCad.pdt
                                                                                                                                                                                                                                                                           Document135-1




                      fi12K
                                                                                                                                                                                                                                                                                  #:1228




Page 39
Exhibit A
                                                                                                                                                                                                                                                                                      FiledFiled
                                                                                                                                                                                                                                                                                            07/10/19
                                                                                                                                                                                                                                                                                                 09/16/19
                                                                                                                                                                                                                                                                                                       Page
                                                                                                                                                                                                                                                                                                          Page
                                                                                                                                                                                                                                                                                                            36 of4052of 56
                                                                                                                                                                                                                                                                                                                        Page
                                                                                                                                                                                                                                                                                                                           Page  ID
                                                                                                                                                                                                                                                                                                                             ID #:36




   v V
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              37 of4152of 56
                                                                          Page
                                                                             Page
                                                                               ID #:37
                                                                                   ID
                                    #:1229




                           EXHIBIT 104




                                       Exhibit A
                                       Page 40                                    ~~~1
                                                      OSL COPY of COFFELT'S        SOURCE CODE ARRANGEMENT, and SOURCE CODE
                                                                                                                                             Case




            FILE NP,ME: OpenShadingLanguage - master\OpenShadingLanguage - master\src\testshade\testshade.epp


            00805         for (size_t i = 0, e = rend->noutputsO; i < e; ++i) {

            00825                          for (int c = 0; c < nchans; ++c)   «--------------- COPY OF COFFELT'S GRADIENT WORK ARRANGEN~NT
            00826                                  printf(" og", ((const float *)data)[c]);       OF FIRST NESTED LOOP INSIDE A LOOP
            00827                               printf("\n");
            00828                           }
            00829                      }
            00830                      else if (t.basetype == TypeDesc::INT) {
                                                                                                                                              Case8:19-cv-01351-JVS-DFM




            00831                     // We are outputting an integer variable, so we need to
            00832                     // convert it to floating point.
            00833                     float *pixel = (float *)alloca(nchans * sizeof(float));
            00834                     OIIO::convert_types(TypeDesc::BASETYPE(t.basetype), data,
            00835                          TypeDesc::FLOAT, pixel, nchans);
                                                                                                                                                   8:19-cv-01351-JVS-DFM Document




            00836                     outputimg->setpixel(x, y, &pixel[0]);    «-------------- COPY OF COFFELT'S GRADIENT WORK SOURCE CODE
            00837                     if (print outputs) {                                      AT LINES 00830 through 00841
                                                                                                                                                                          Document135-1




            00838                          printf("   os :", outputvarnames[i].c str());
                                                                                                                                                                                 #:1230




Page 41
Exhibit A
            00839                          for (int c = 0; c c nchans; ++c)
            00840                               printf(" %d", ((const int *)data)[c]);
                                                                                                                                                                                     FiledFiled




            00841                          printf("\n");
            00842                 }
                                                                                                                                                                                           07/10/19




            00843             }
            00844             // N.B. Drop any outputs that aren't float- or int-based
                                                                                                                                                                                                09/16/19




            00845         }
                                                                                                                                                                                                      Page




            FILE NAME: OpenShadingLanguage - master\OpenShadingLanguage - master\src\testshade\testshade.cpp
                                                                                                                                                                                                         Page




            00968     for (int y = roi.ybegin; y < roi.yend; ++y) {
            00969       for (int x = roi.xbegin; x < roi.xend; ++x) { «---------- COPY OF COFFELT'S GRADIENT WORK ARRANGEMENT
            00970       // In a real renderer, this is where you would figure       OF SECOND NESTED LOOP INSIDE A LOOP
                                                                                                                                                                                                           38 of4252of 56




            00971         // out what object point is visible in this pixel (or
                                                                                                                                                                                                                       Page




            00972         // this sample, for antialiasing). Once determined,
            00973           // you'd set up a ShaderGlobals that contained the vital
                                                                                                                                                                                                                          Page  ID
                                                                                                                                                                                                                            ID #:38




            EXHIBIT 104
            00974                 // information about that point, such as its location,
                                                                                                                                           Case




            00975                 // the normal there, the u and v coordinates on the
            00976                 // surface, the transformation of that object, and so
            00977                 // on.
            00978                 //
            00979                 // This test app is not a real renderer, so we just
            00980                 // set it up rigged to look like we're rendering a single
            00981                 // quadrilateral that exactly fills the viewport, and that
            00982                 // setup is done in the following function call:
            00983                 setup shaderglobals(shaderglobals, shadingsys, x, y); «-- COPY OF COFFELT'S GRADIENT WORK ARRANGEMENT;
            00984                                                                          AND SOURCE CODE AT LINES 00986 through 01007
            00985                 // Actually run the shader for this point
                                                                                                                                            Case8:19-cv-01351-JVS-DFM




            00986                 if (entrylayer index.empty()) {
            00987                     // Sole entry point for whole group, default behavior
            00988                     shadingsys->execute(*ctx, *shadergroup, shaderglobals);
            00989                 } else {
            00990                     // Explicit list of entries to call in order
                                                                                                                                                 8:19-cv-01351-JVS-DFM Document




            00991                     shadingsys->execute_init(*ctx, *shadergroup, shaderglobals);
            00992                     if (entrylayer symbols.size()) {
            00993
                                                                                                                                                                        Document135-1




                                          for (size_t i = 0, e = entrylayer symbols.sizeO; i < e; ++i)
                                                                                                                                                                               #:1231




Page 42
Exhibit A
            00994                              shadingsys->execute_layer(*ctx, shaderglobals, entrylayer symbols[i]);
            00995                     } else {
            00996
                                                                                                                                                                                   FiledFiled




                                           for (size_t i = 0, e = entrylayer index.sizeO; i < e; ++i)
            00997                              shadingsys->execute_layer(*ctx, shaderglobals, entrylayer index[i]);
            00998                     }
                                                                                                                                                                                         07/10/19




            00999                     shadingsys->execute cleanup(*ctx);
                                                                                                                                                                                              09/16/19




            01000                 }
            01001
                                                                                                                                                                                                    Page




            01002                 // Save all the designated outputs. But only do so if we
                                                                                                                                                                                                       Page




            01003                 // are on the last iteration requested, so that if we are
            01009                 // doing a bunch of iterations for time trials, we only
            01005                 // including the output pixel copying once in the timing.
            01006                 if (save)
                                                                                                                                                                                                         39 of4352of 56




            01007                     save_outputs(rend, shadingsys, ctx, x, y);
                                                                                                                                                                                                                     Page




            01008             }
            01009         }
                                                                                                                                                                                                                        Page




  ` Al      --------------------------------------------------------------------------------------------                --------------
                                                                                                                                                                                                                              ID




  Vv
                                                                                                                                                                                                                          ID #:39




    ^       EXHIBIT 104
  ~~~
                              COFFELT'S GRADIENT WORK SOURCE CODE AND ARRANGEMENT                    TXU 2049564
                                                                                                                                       Case




            00122         while (phix < twopi)
            00123         {
            00124             thetax = theta i;
            00125             while (thetax < twopi)       «---------------- COFFELT'S GRADIENT WORK FIRST NESTED LOOP INSIDE A LOOP
            00126             {
                                                 «------- COFFELT'S GRADIENT WORK SOURCE CODE ARRANGED INSIDE THE FIRST NESTED LOOP
                                                               SEE EXHIBIT 101
            00228             }
            00229             phix += dphi c;
                                                                                                                                        Case8:19-cv-01351-JVS-DFM




            00230         }




            00400         while (phix < twopi)
                                                                                                                                             8:19-cv-01351-JVS-DFM Document




            00401         {
            00402             thetax = theta i;
                                                                                                                                                                    Document135-1




            00403
                                                                                                                                                                           #:1232




Page 43
                              while (thetax c twopi) «------------------COFFELT'S GRADIENT WORK SECOND NESTED LOOP INSIDE A LOOP




Exhibit A
            00404             {
                                           «-------- COFFELT'S GRADIENT WORK SOURCE CODE ARRANGED INSIDE THE SECOND NESTED LOOP
                                                                                                                                                                               FiledFiled




                                                         SEE EXHIBIT 201
            00530             }
                                                                                                                                                                                     07/10/19




            00531             phix += dphi c;
            00532         }
                                                                                                                                                                                          09/16/19
                                                                                                                                                                                                Page
                                                                                                                                                                                                   Page
                                                                                                                                                                                                     40 of4452of 56
                                                                                                                                                                                                                 Page
                                                                                                                                                                                                                    Page  ID
                                                                                                                                                                                                                      ID #:40




            EXHIBIT 104
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              41 of4552of 56
                                                                          Page
                                                                             Page
                                                                               ID #:41
                                                                                   ID
                                    #:1233




                           EXHIBIT 105




                                       Exhibit A
                                       Page 44                                       ~f ~
                                                                                                                                                       Case




                                                                                                                                             Dismiss

                                                                    Create your own GitHub profile
                                           Sign up for your own profile on GitHub, the best place to host code, manage projects, and build
                                                                      software alongside 36 million developers.

                                                                                      Sign up
                                                                                                                                                        Case8:19-cv-01351-JVS-DFM




                                                       Larry Gritz
                                                       Igritz
                                                                                                                                                             8:19-cv-01351-JVS-DFM Document
                                                                                                                                                                                    Document135-1
                                                                                                                                                                                           #:1234




Page 45
Exhibit A
                                                                                                                                                                                               FiledFiled
                                                                                                                                                                                                     07/10/19




            Software Engineering Architect @Sony Pictures Imageworks
            ~ Sony Pictures Imageworks
                                                                                                                                                                                                          09/16/19
                                                                                                                                                                                                                Page




            Q Vancouver, BC, Canada
                                                                                                                                                                                                                   Page




            Block or report user


             Overview       Repositories   Projects   Stars   Followers   Following
                                                                                                                                                                                                                     42 of4652of 56
                                                                                                                                                                                                                                 Page
                                                                                                                                                                                                                                    Page




            Pinned
                                                                                                                                                                                                                                          ID
                                                                                                                                                                                                                                      ID #:42




   --~.
              ~ ~ma~ewc~rks/4~penShadir~gLanguage
     N
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              43 of4752of 56
                                                                          Page
                                                                             Page
                                                                               ID #:43
                                                                                   ID
                                    #:1235




                           EXHIBIT 106




                                       Exhibit A
                                       Page 46                                    ~~
                                                                                                                                                         Dismiss
                                                                                                                                                                     Case




                                                                                    Join GitHub today
                                                               GitHub is home to over 36 million developers working together to host
                                                                  and review code, manage projects, and build software together.

                                                                                                Sign up
                                                                                           1.             ,~



             Fl Branch: master                                                                                                               Find file   Copy path
                                                                                                                                                                      Case8:19-cv-01351-JVS-DFM




            standard -surface /reference / standard_surface.osl


                        iliyang Moved OSL file to 'reference' directory

                 0ee942e 12 days ago
                                                                                                                                                                           8:19-cv-01351-JVS-DFM Document




                 1 contributor
                                                                                                                                                                                                  Document135-1
                                                                                                                                                                                                         #:1236




Page 47
Exhibit A
                             __ _                      __                 __                                        _ ___ _                                ___
                  .__ .._              _.
                 j Raw lB ame           History                                                                                                  [~ ' ~;
                                                                                                                                                                                                             FiledFiled




                 250 lines (228 slot)             9.42 KB
                                                                                                                                                                                                                   07/10/19
                                                                                                                                                                                                                        09/16/19




                    2       Copyright 2019 Autodesk
                                                                                                                                                                                                                              Page




                   4        Permission is hereby granted, free of charge, to any person obtaining a copy of this software and associated documentation files (tr',
                                                                                                                                                                                                                                 Page




            ',     y

                   6        The above copyright notice and this permission notice shall be included in all copies or substantial portions of the Software.
                                                                                                                                                                                                                                   44 of4852of 56




                   4        THE SOFTWARE IS PROVIDED "AS IS", WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF N
                                                                                                                                                                                                                                               Page




                            *~
                   t
                                                                                                                                                                                                                                                  Page




                   ~I       // List of shader closures
                                                                                                                                                                                                                                                        ID
                                                                                                                                                                                                                                                    ID #:44




   -~.            ~2        // TODO: Missing closures. Align names with what appears in paper
  --.~~           !.:       closure color emissionO [[ int builtin = 1 ]];
                 i<t     closure color oren_nayar(normal N, float sigma) [[ int builtin = 1 ]];
                 ~~      closure color sheen(normal N, float roughness) [[ int builtin = 1 ]];
                 ~~5     closure color translucent(normal N, float sigma) [[ int builtin = 1 ]];
                 17      closure color microfacet(string distribution, normal N, vector U, float xalpha,
                                                                                                                         Case




                 1~                               float yalpha, float eta, int refract) [[ int builtin = 1 ]];
                 ~.«     closure color transparentO [[ int builtin = 1 ]];
                 2~;~    closure color bssrdf(vector mfp, color albedo, float g) [[ int builtin = 1 ]];
                 21      closure color metal(string distribution, normal N, vector U,
                 2~                               color n, color k, float xalpha, float yalpha) [[ int builtin = 1 ]];
                 ~,3
                 24      // List of shader parameters
                 25      struct StandardSurfaceParameters
                 2~      {
                                                                                                                          Case8:19-cv-01351-JVS-DFM




                 27          float base;
                 28 '        color base color;
                 2L~         float diffuse roughness;
                 30 ''       float specular;
                 w31         color specular_color;
                                                                                                                               8:19-cv-01351-JVS-DFM Document




                 32          float specular_IOR;
                 ~3          float metalness;
                                                                                                                                                      Document135-1
                                                                                                                                                             #:1237




Page 48
Exhibit A
                 34          float transmission;
                 35          color transmission color;
                                                                                                                                                                 FiledFiled




                 36          float subsurface;
            ',   37 '        color subsurface_color;
                                                                                                                                                                       07/10/19




                 38          color subsurface radius;
                 3~          float subsurface_scale;
                                                                                                                                                                            09/16/19




                 ~r~         float subsurface_anisotropy;
                                                                                                                                                                                  Page




                 ~1          float sheen;
                                                                                                                                                                                     Page




                 ~~          color sheen_color;
                 t3          float sheen_roughness;
                 ^~1         int thin walled;
                 ~ ~>        vector input normal;
                                                                                                                                                                                       45 of4952of 56




                 ~ c~        float coat;
                                                                                                                                                                                                   Page




                 '
                 ~           color coat color;
                                                                                                                                                                                                      Page




                 =i          float coat roughness;
                                                                                                                                                                                                            ID




                 ~~~~
                                                                                                                                                                                                        ID #:45




                             float coat_IOR;
                 >-j         normal coat normal;
                 }~          float coat_gamma;
                 ~~1         float emission;
                 53          color emission color;
                 51          vector U;
                 5~          float rx;
                                                                                                                               Case




                 5~>         float ry;
            ',   5~      };
                 ~~
                 S~?     float sgr(float x) { return x*x; }
                 ~~
                 61      // approximates the reflectance of a specular BSDF
                 62      // by computing the dielectric fresnel
                 F~3     // at the surface normal
                 G4      float reflectance(normal n, float IOR)
                                                                                                                                Case8:19-cv-01351-JVS-DFM




                 65 = {
                 Ei~         float Kr, Kt;
                 67 ±        fresnel(I, n, 1 / IOR, Kr, Kt);
                 G~3 '       return Kr;
                 6;J     }
                                                                                                                                     8:19-cv-01351-JVS-DFM Document




                 7H
                 71 '' // converts two colors to complex IOR
                                                                                                                                                            Document135-1
                                                                                                                                                                   #:1238




Page 49
Exhibit A
                 72      void ArtisticToConductorfresnel(color reflectivity, color edgetint, output color n, output color k)
                 7:3 j {
                                                                                                                                                                       FiledFiled




                 7~          color r = clamp(reflectivity, color(0), color(0.99));
                 7~          color g = edgetint;
                                                                                                                                                                             07/10/19




                 76 '
                 77 '        color r_sgrt = sgrt(r);
                                                                                                                                                                                  09/16/19




                 7~          color n_min = (1 - r) / (1 + r);
                                                                                                                                                                                        Page




                 7n          color n_max = (1 + r_sgrt) / (1 - r_sgrt);
                                                                                                                                                                                           Page




                 ~~
                 ~;1         n = mix(n_max, n_min, g);
                 ~~

                 8s
                                                                                                                                                                                             46 of5052of 56




                             color k2 = ((n + 1) * (n + 1) * r - (n - 1) * (n - 1)) / (1 - r);
                                                                                                                                                                                                         Page




                   =~        k = sgrt(k2);
                                                                                                                                                                                                            Page




                 ,.      }
                                                                                                                                                                                                                  ID
                                                                                                                                                                                                              ID #:46




                 ~::>    closure color diffuse_layer(StandardSurfaceParameters p)
                 _.      {
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              47 of5152of 56
                                                                          Page
                                                                             Page
                                                                               ID #:47
                                                                                   ID
                                    #:1239




                           EXHIBIT 107




                                       Exhibit A
                                       Page 50                                     ~7
                                                                                                                                                 Case




            Interchange of computer graphics scene assets between different facilities remains a significant problem today, especially with
            regard to surface appearance. Different renderers and 3D engines use different shading systems, shading languages, and fixed-
            function pipelines. Furthermore, accurately modeling surface appearance remains a complex and pertinent problem, and is a
            topic of active scientific research. However, there is a strong need today for the industry to find a standardized material model
            that both covers most common use cases in day-to-day workflows and is easy to use.

            Over the years, certain de-facto standard appearance definition frameworks have emerged as different vendors have come to the
                                                                                                                                                  Case8:19-cv-01351-JVS-DFM




            consensus of separating the definition of materials from the light transport simulation in the scene. Such general frameworks
            include MaterialX, Material Definition Language (MDL), and Open Shading Language (OSL)[Gritz2010], which allow specifying
            the material as a combination of primitive surface reflectance models. These frameworks alone however are not sufficient for
            look development by end users who should not be expected to build surface shaders from the ground up for day-to-day tasks.
                                                                                                                                                       8:19-cv-01351-JVS-DFM Document




            There is a need for a standard uber-shader parametrization with awell-defined set of parameters that can be tweaked to
            represent most real-world (as well as imaginary) materials. In this proposal we aim to fill this gap; one of our reference
                                                                                                                                                                              Document135-1
                                                                                                                                                                                     #:1240




Page 51
Exhibit A
            implementations is written in OSL [Georgiev2019].

            Our proposed model follows closely the Arnold 5 Standard Surface shader, which has strong spiritual predecessors in Anders
                                                                                                                                                                                         FiledFiled




            Langlands' alSurface [Langlands2014] and Autodesk ads Max's Physical Material [Andersson2016]. The alSurface shader has
                                                                                                                                                                                               07/10/19




            served as a de-facto standard in the industry for a while but is no longer actively developed. ads Max's Physical Material in turn
            has been strongly inspired by Allegorithmic's PBR shading model[McDermott2018], Disney's Principled Shader [Bur1ey2012), and
                                                                                                                                                                                                    09/16/19




            general industry trends in several real-time 3D engines, and has been production proven with support by all major render
                                                                                                                                                                                                          Page




            engines for ads Max.
                                                                                                                                                                                                             Page




            In this proposal, rather than providing parameters for every conceivable case, we intentionally try to boil the set of parameters
            down to only those that are most useful in practice. We also fix the combination of primitive reflectance models to ensure that
            the users work within the bounds of what is physically plausible as much as possible. We aim for the overall behavior to be
                                                                                                                                                                                                               48 of5252of 56




            simple, logical, intuitive, and understandable, so that the model covers most day-to-day use cases. For the few it does not cover,
                                                                                                                                                                                                                           Page




            one may need to use arenderer-specific shader, or build a bespoke shading network.
                                                                                                                                                                                                                              Page




 .
 ~—~.
                                                                                                                                                                                                                                    ID
                                                                                                                                                                                                                                ID #:48
                                                                                                                                                                         Case




                 ~: ~
            [Andersson2016] Zap Andersson. 2016. Physical Material (v1.01). Autodesk white paper.
            [Belcour2017] Laurent Belcour and Pascal Barla. 2017. A Practical Extension to Microfacet Theory for the Modeling of Varying Iridescence. ACM
                Transactions on Graphics, 36, 4.
            [Belcour2018] Laurent Belcour. 2018. Efficient Rendering of Layered Materials using an Atomic Decomposition with Statistical Operators. ACM
                Transactions on Graphics, 37, 4.
            [Burley2012] Brent Burley. 2016. Physically-based Shading at Disney. In ACM SIGGRAPH 2012 Courses: Practical Physically Based Shading in Frlm
                                                                                                                                                                          Case8:19-cv-01351-JVS-DFM




               and Game Production.
            [McDermott2018] Wes McDermott. 2018. The PBR Guide. Allegorithmic. https://www.allegorithmic.com/pbr-guide.
            [Estevez2017] Alejandro Conty Estevez and Christopher Kulla. 2017. Production Friendly Microfacet Sheen BRDF. Sony Pictures Imageworks
               technical report.
            [Georgiev2019] Iliyan Georgiev, Jamie Portsmouth, Zap Andersson, Adrien Herubel, Alan King, Shinji Ogaki, Frederic Servant. 2019. Autodesk
                                                                                                                                                                               8:19-cv-01351-JVS-DFM Document




               Standard Surface: reference implementations. https://github.com/Autodesk/standard-surface blob/master/reference/.
            [Gritz2010] Larry Gritz, Clifford Stein, Chris Kulla, and Alejandro Conty. 2010. Open Shading Language. In ACMSIGGRAPH2O10 Talks.
                                                                                                                                                                                                      Document135-1
                                                                                                                                                                                                             #:1241




Page 52
Exhibit A
            [Gulbrandsen2014] Ole Gulbrandsen. 2014. Artist Friendly Metallic Fresnel. Journal ofComputer Graphics Techniques, 3,4.
            [Hery2017] Christophe Hery, Ryusuke Villemin, Junyi Ling. 2017. Pixar's Foundation for Materials. Pixar technical report.
                                                                                                                                                                                                                 FiledFiled




            [Jakob2014] Wenzel Jakob, Eugene d'Eon, Otto Jakob, and Steve Marschner. 2014. A Comprehensive Framework for Rendering Layered
               Materials. ACM Transactions on Graphics, 33,4.
                                                                                                                                                                                                                       07/10/19




            [Langlands2014] Anders Langlands. 2014. Physically Based Shader Design in Arnold. In ACM SIGGRAPH 2014 Talks.
                                                                                                                                                                                                                            09/16/19




            [Kulla2017] Christopher Kulla and Alejandro Conty Estevez. 2017. Revisiting Physically Based Shading at Imageworks. In ACM SIGGRAPH 2017
               Courses: Physically Based Shading in Theory and Practice.
                                                                                                                                                                                                                                  Page




            [Zeltner2018] Tizian Zeltner and Wenzel Jakob. 2018. The Layer Laboratory: A Calculus for Additive and Subtractive Composition of Anisotropic
                                                                                                                                                                                                                                     Page




               Surface Reflectance. ACM Transactions on Graphics, 37, 4.

            1 For convenience, it is useful to allow our list of closures to not be strictly only BSDFs but also include an emission distribution function (EDF) and a
                                                                                                                                                                                                                                       49 of5352of 56




              bidirectional subsurface scattering distribution function (BSSRDF). The renderer is understood to recognize these and deal with them appropriately.
                                                                                                                                                                                                                                                   Page




            Z Or indeed EDF,or BSSRDF.
                                                                                                                                                                                                                                                      Page  ID
                                                                                                                                                                                                                                                        ID #:49




-̀,
Case
 Case8:19-cv-01351-JVS-DFM
      8:19-cv-01351-JVS-DFM Document
                             Document135-1
                                        FiledFiled
                                              07/10/19
                                                   09/16/19
                                                         Page
                                                            Page
                                                              50 of5452of 56
                                                                          Page
                                                                             Page
                                                                               ID #:50
                                                                                   ID
                                    #:1242




                           EXHIBIT 108




                                       Exhibit A
                                       Page 53
                                                                                  ~~
     ."~ AUTODESK,_(http://www.a utodesk.com/).

                                                                                                                            ~reateAccount I sign~n                        English
                  AUTODESK KNOWLEDGE NETWORK(1).
                                                                                                                                                                                    Case




    Search ads Max


                                                  Home ((). : Support &Learning_(https://knowledge.autodesk.com/support),    ads Max (support/ads-max),   Learn (support/ads-max/learn),




             ,,         3DS MAX
                                                                                                                                                                                     Case8:19-cv-01351-JVS-DFM




                        ,
                        (HTTPS://KN OW LE DG E.AUTO D E
                          MAX)~
                                                                                                                                                                                          8:19-cv-01351-JVS-DFM Document




            LEARN (/SUPPORT/3DS-MAX/LEARN)         DOWNLOADS(/SUPPORT/3DS-MAX/DOWNLOADS)
                                                                                                                                                                                                                 Document135-1
                                                                                                                                                                                                                        #:1243




Page 54
Exhibit A
            TROUBLESHOOTING (/SUPPORT/3DS-MAX/TROUBLESHOOTING)
                                                                                                                                                                                                                            FiledFiled




            FORUMS (HTTPS://FORUMS.AUTODESK.COM/T5/3DS-MAX/CT-P/AREA-C1)
                                                                                                                                                                                                                                  07/10/19
                                                                                                                                                                                                                                       09/16/19
                                                                                                                                                                                                                                             Page
                                                                                                                                                                                                                                                Page




             ,' Learn
                                                                                                                                                                                                                                                  51 of5552of 56




        Lighting and Shading
                                                                                                                                                                                                                                                              Page
                                                                                                                                                                                                                                                                 Page




        Types of Materials (/guidref/3DSMAX/2020/learn explore/GUID-7A8039CF-1707-4E8C-B5AD-7C08AA472AEF)
                                                                                                                                                                                                                                                                       ID
                                                                                                                                                                                                                                                                   ID #:51




~ Maps and Shaders (/guidref/3DSMAX/2020/learn-explore/GUID-OF4CC48B-8245-46C8-995D-43403C583EA3)
      ~t~~~~F~~fi~r~~~~T
                       a~                                                    ~~1~oa?'~'(~20/learn-explore/GUID-64426688-OFFA-4755-809C-3776964E1320)

        .„~.ateri`7'\,~~~c                                                                                                                                                        Create Account    I   Sign In          ~ English "'
                                             ~~'YC1~7~~~~'C~~C'r'V~~~RK                                       (L).
                                                                                                                                                                                                                                  Case




        O pen Shading Language (OS L)(/guidref/3DSMAX/2020/learn-explore/GUID-568DA829-62DA-432F-814F-2600F65141BD)
    Search :ads Max
             OSL Workflows (/guidref/3DSMAX/2020/learn-explore/GUID- CF348181-6708-4CAF-B9C9-8B4CA5EEF55F)

                                                                                                 ~~ ~             >r                                r                                      [
             1 (7:
                          r .fi r.           ~   _; ',.   ..   t   ~
                                     '_ ..                             I )~7 i i,   : : ,..~   1 _;~ ~, l,r    ,_i L.t   ,.Ca   j   ~-~~~. ._~   ~(~.a~ ~id_.   ~   a   ~   _ F     _.   ~~ L~ F'        ,.a.   ~~,~J.




             Adding OSL Maps (Shaders)(/guidref/3DSMAX/2020/learn-explore/GUID-9DD7702C-31B0-47F2-965F-460FE2E42522)

             Computed Defaults and UVW Inputs for OSL (/guidref/3DSMAX/2020/learn-explore/GUID-16139ACA-4716-47FB-AAB4-
                                                                                                                                                                                                                                   Case8:19-cv-01351-JVS-DFM




             15EFF35D7F17)


             O pen Shading Language (OSl)
                                                                                                                                                                                                                                        8:19-cv-01351-JVS-DFM Document




             I nstalled OSL Shaders (Maps)
                                                                                                                                                                                                                                                               Document135-1
                                                                                                                                                                                                                                                                      #:1244




Page 55
Exhibit A
            ..see complete table of contents
                                                                                                                                                                                                                                                                          FiledFiled




             In-Product View (http://help.autodesk.com/cloudhelp/2020/ENU/3DSMax-Lighting-Shading/files/GUID-CB9141FC-2D52-4EDA-
                                                                                                                                                                                                                                                                                07/10/19




            ---------------------------------------------------------------------------- 8F78.2351AB53B31B_htm)-----------------------------------------------------------------------------
                                                                                                                                                                                                                                                                                     09/16/19
                                                                                                                                                                                                                                                                                           Page
                                                                                                                                                                                                                                                                                              Page




      Installed OS~ Shaders (Maps)
     Products and versions covered
                                                                                                                                                                                                                                                                                                52 of5652of 56
                                                                                                                                                                                                                                                                                                            Page




      By: ~~,~U~Tc~DES~c.Hetp
                                                                                                                                                                                                                                                                                                               Page




     J un 10 2019
                                                                                                                                                                                                                                                                                                                     ID




`~ I In-Product View (http: hel p.autodesk.com/cloudhelp/2020/ENU/3DSMax- Lighting-Shading/files/GUID-CB9141FC-2D52-4EDA-8F78-2351AB53631B.htm)
                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                 ID #:52




 ~~ ~,(http: help.autodesk.com/cloudhelp/2020/ENU/3DSMax-Lighting-Shading/files/GUID-C69141FC-2D52-4EDA-8F78-2351AB53B316.htm).

1 ~
